Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

November 22, 2017

among

HUNTINGTON INGALLS INDUSTRIES, INC.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank,

and

BANK OF AMERICA, N.A.,

MIZUHO BANK, LTD.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE BANK OF NOVA SCOTIA,

US BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Banks

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MIZUHO BANK, LTD.,

THE BANK OF NOVA SCOTIA

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

US BANK NATIONAL ASSOCIATION, and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

MIZUHO BANK, LTD.,

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

US BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

TD BANK, N.A.,

CAPITAL ONE, N.A.,

PNC BANK, N.A. and

BRANCH BANKING AND TRUST COMPANY,

as Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

Definitions

 

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      30  

SECTION 1.03.

  Terms Generally      30  

SECTION 1.04.

  Accounting Terms; GAAP      30  

SECTION 1.05.

  Currency Translation      31  

SECTION 1.06.

  Pro Forma Calculations      31  

ARTICLE 2

 

The Credits

 

SECTION 2.01.

  Commitments      31  

SECTION 2.02.

  Loans and Borrowings      31  

SECTION 2.03.

  Requests for Borrowings      32  

SECTION 2.04.

  [Reserved]      33  

SECTION 2.05.

  Letters of Credit      33  

SECTION 2.06.

  Funding of Borrowings      39  

SECTION 2.07.

  Interest Elections      40  

SECTION 2.08.

  Termination and Reduction of Commitments      41  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      42  

SECTION 2.10.

  [Reserved]      43  

SECTION 2.11.

  Voluntary Prepayments      43  

SECTION 2.12.

  Mandatory Prepayments      43  

SECTION 2.13.

  Fees      44  

SECTION 2.14.

  Interest      45  

SECTION 2.15.

  Alternate Rate of Interest      46  

SECTION 2.16.

  Increased Cost      47  

SECTION 2.17.

  Break Funding Payments      48  

SECTION 2.18.

  Taxes      49  

SECTION 2.19.

  Payments Generally; Pro Rata Treatment; Sharing of Set Offs      53  

SECTION 2.20.

  Mitigation Obligations; Replacement of Lenders      55  

SECTION 2.21.

  Defaulting Lenders      55  

SECTION 2.22.

  Incremental Facilities      57  

SECTION 2.23.

  Refinancing Facilities      61  

SECTION 2.24.

  Illegality      64  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 3

 

Representations and Warranties

 

SECTION 3.01.

  Organization; Powers      64  

SECTION 3.02.

  Authorization; Enforceability      64  

SECTION 3.03.

  Governmental Approvals; No Conflicts      65  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      65  

SECTION 3.05.

  [Reserved]      65  

SECTION 3.06.

  Litigation and Environmental Matters      66  

SECTION 3.07.

  Compliance with Laws      66  

SECTION 3.08.

  Investment Company Status      66  

SECTION 3.09.

  Taxes      66  

SECTION 3.10.

  ERISA      66  

SECTION 3.11.

  [Reserved]      66  

SECTION 3.12.

  Use of Proceeds      67  

SECTION 3.13.

  [Reserved]      67  

SECTION 3.14.

  Subsidiaries      67  

SECTION 3.15.

  [Reserved]      67  

SECTION 3.16.

  [Reserved]      67  

SECTION 3.17.

  [Reserved]      67  

SECTION 3.18.

  [Reserved]      67  

SECTION 3.19.

  [Reserved]      67  

SECTION 3.20.

  Sanctions      67  

SECTION 3.21.

  PATRIOT Act      68  

SECTION 3.22.

  Anti-Corruption      68  

ARTICLE 4

 

Conditions

 

SECTION 4.01.

  Effective Date      68  

SECTION 4.02.

  Existing Credit Agreement      70  

SECTION 4.03.

  Each Credit Event      70  

ARTICLE 5

 

Affirmative Covenants

 

SECTION 5.01.

  Financial Statements; Ratings Change and Other Information      71  

SECTION 5.02.

  Notices of Material Events      73  

SECTION 5.03.

  Existence; Conduct of Business      73  

SECTION 5.04.

  Payment of Obligations      74  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.05.

  Maintenance of Properties; Insurance      74  

SECTION 5.06.

  Books and Records; Inspection Rights; Maintenance of Ratings      74  

SECTION 5.07.

  Compliance with Laws      74  

SECTION 5.08.

  Use of Proceeds and Letters of Credit      75  

SECTION 5.09.

  [Reserved]      75  

SECTION 5.10.

  [Reserved]      75  

SECTION 5.11.

  Further Assurances      75  

SECTION 5.12.

  Designation of Subsidiaries      75  

SECTION 5.13.

  Maintenance of Separate Existence      75  

ARTICLE 6

 

Negative Covenants

 

SECTION 6.01.

  Non-Guarantor Subsidiary Indebtedness      76  

SECTION 6.02.

  Liens      77  

SECTION 6.03.

  Sale and Lease-Back Transactions      79  

SECTION 6.04.

  [Reserved]      80  

SECTION 6.05.

  Mergers and Consolidations      80  

SECTION 6.06.

  Restricted Payments      80  

SECTION 6.07.

  [Reserved]      81  

SECTION 6.08.

  Business of Titan II      81  

SECTION 6.09.

  [Reserved]      81  

SECTION 6.10.

  [Reserved]      81  

SECTION 6.11.

  Maximum Total Leverage Ratio      81  

ARTICLE 7

 

Events of Default

 

ARTICLE 8

 

The Administrative Agent

 

ARTICLE 9

 

Miscellaneous

 

SECTION 9.01.

  Notices      88  

SECTION 9.02.

  Waivers; Amendments      89  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      91  

SECTION 9.04.

  Successors and Assigns      93  

SECTION 9.05.

  Survival      97  

SECTION 9.06.

  Counterparts; Integration; Effectiveness      97  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.07.

  Severability      98  

SECTION 9.08.

  Right of Setoff      98  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      98  

SECTION 9.10.

  WAIVER OF JURY TRIAL      99  

SECTION 9.11.

  Headings      99  

SECTION 9.12.

  Confidentiality      99  

SECTION 9.13.

  Interest Rate Limitation      100  

SECTION 9.14.

  Conversion of Currencies      101  

SECTION 9.15.

  USA PATRIOT Act      101  

SECTION 9.16.

  [Reserved]      101  

SECTION 9.17.

  Guaranty Release      101  

SECTION 9.18.

  Security Clearance      102  

SECTION 9.19.

  No Fiduciary Relationship      102  

SECTION 9.20.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      103
 

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.05A – LC Commitments

Schedule 2.05B – Existing Letters of Credit

Schedule 3.14 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

EXHIBITS:

 

Exhibit A

  

Form of Assignment and Assumption

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of LC Continuing Agreement

Exhibit D

  

[Reserved]

Exhibit E

  

[Reserved]

Exhibit F

  

Specified Acquisition Notice

Exhibit G

  

Form of Compliance Certificate

Exhibit H

  

Form of Confidentiality Agreement

Exhibit I

  

Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is dated as of November 22, 2017, among
HUNTINGTON INGALLS INDUSTRIES, INC., the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and an Issuing Bank, and Bank of
America, N.A., Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd, The
Bank of Nova Scotia, US Bank National Association and Wells Fargo Bank, National
Association, each as an Issuing Bank.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of a revolving credit facility comprising revolving loans, in an aggregate
principal amount at any time outstanding not in excess of $1,250,000,000; and,
as a sub-facility of such revolving credit facility, that the Issuing Banks
agree to issue letters of credit in an aggregate face amount at any time
outstanding not in excess of $500,000,000.

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Banks are willing to issue Letters of Credit for the account of the
Borrower and its Restricted Subsidiaries, in each case on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquired Entity” has the meaning assigned to such term in the definition of
“Permitted Acquisition”.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person as of any date of
determination, another Person that as of such date directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“All-In Yield” means as to any Indebtedness, the yield thereof, determined by
(a) including interest rate margins, original issue discount (“OID”) (based on a
four-year average life to maturity or, if less, the remaining life to maturity),
upfront fees payable by the Borrower generally to all the lenders of such
Indebtedness, (b) including any Adjusted LIBO Rate or Alternate Base Rate
“floor” applicable to such Indebtedness (but only to the extent an increase in
the “floor” in respect of the applicable Class of Senior Credit Facilities to
match such differential would cause an increase in the interest rate then in
effect) and (c) excluding arrangement, commitment, structuring and underwriting
fees and any amendment fees and other fees, in each case, not shared generally
with the Lenders under the applicable Class of Senior Credit Facilities.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.22.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the Borrower’s Credit Rating:

 

2



--------------------------------------------------------------------------------

Credit Rating:

   ABR
Spread     Eurodollar
Spread     Commitment
Fee Rate  

Level 1

BBB+ / Baa1 / BBB+ or higher

     0.125 %      1.125 %      0.20 % 

Level 2

BB+ / Ba1 /BB+ or higher, but below BBB+ / Baal / BBB+

     0.25 %      1.25 %      0.25 % 

Level 3

below BB+ / Ba1 / BB+

     0.50 %      1.50 %      0.30 % 

“Credit Rating” means, as of any date of determination, the available public
corporate credit and/or corporate family ratings of the Borrower as determined
by one or more Rating Agencies; provided that (a) if the Borrower shall not
maintain a public Credit Rating from at least two Rating Agencies, the Credit
Rating shall be deemed to be (i) Level 3 if the Borrower has no public Credit
Rating and (ii) one level lower than the Borrower’s public Credit Rating if the
Borrower has one public Credit Rating, (b) if the Borrower shall maintain a
public rating from only two Rating Agencies, then the higher of such Credit
Ratings shall apply, unless there is a split in Credit Ratings of more than one
ratings level, in which case the Credit Rating that is one level lower than the
higher of the Borrower’s two Credit Ratings shall apply and (c) if the Company
shall maintain a public Credit Rating from all three Rating Agencies, if (i) two
Credit Ratings are equivalent and the third Credit Rating is lower, the higher
Credit Rating shall apply, (ii) two Credit Ratings are equivalent and the third
Credit Rating is higher, the lower Credit Rating shall apply and (iii) no Credit
Ratings are equivalent, the Credit Rating that is neither the highest nor the
lowest Credit Rating shall apply.

Initially, the Applicable Margin shall be determined based upon the Credit
Rating specified in the certificate delivered pursuant to Section 4.01(d)(y).
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Credit Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Total Commitments represented by such
Lender’s Revolving Total Commitment; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, “Applicable Revolving Percentage” shall
mean the percentage of the total Revolving Total Commitments (disregarding any
Defaulting Lender’s Revolving Total Commitment) represented by such Lender’s
Revolving Total Commitment. If the Revolving Total Commitments have terminated
or expired, the Applicable Revolving Percentages shall be determined based upon
the Revolving Total Commitments most recently in effect, giving effect to any
assignments and to any Revolving Lender’s status as a Defaulting Lender at the
time of determination.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Ascension” means Ascension Holding Company, LLC, a Delaware limited liability
company and majority-owned joint venture of the Main Shipbuilding Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Credit Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Huntington Ingalls Industries, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Class and Type made (or converted or
continued) on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by, or
whose nomination was approved by, the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) any “change of control” (or any
comparable term) shall occur under the Senior Notes or any other Material
Indebtedness to the extent resulting in a put right for the holders thereof.

“Change in Law” means the occurrence after the Effective Date (or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) of (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Incremental Term Loans, Refinancing Revolving Loans
or Refinancing Term Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Incremental Revolving Facility
Commitment, Incremental Term Facility Commitment, Refinancing Revolving Facility
Commitment or a Refinancing Term Facility Commitment. Incremental Revolving
Loans, Incremental Term Loans, Refinancing Revolving Loans and Refinancing Term
Loans that have different terms and conditions (together with the Commitments in
respect thereof) shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, Refinancing Revolving Facility Commitment, Refinancing Term Facility
Commitment, Incremental Revolving Facility Commitment and Incremental Term
Facility Commitment. The initial aggregate amount of the Commitments of the
Lenders on the Effective Date is $1,250,000,000.

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit G.

“Confidentiality Agreement” means a binding confidentiality agreement
substantially in the form of Exhibit H, which may be an electronic
“click-through” agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) letters of credit fees (to the extent not included in
Consolidated Interest Expense) for such period, (iii) consolidated income tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization for such period, (v) any non-cash charges (other than the
write-down of current assets, except for work in progress), (vi) any
extraordinary losses, expenses or charges for such period, (vii) subject to the
first proviso below, any unusual or non-recurring losses, expenses or charges,
(viii) any financing fees, financial and other advisory fees, accounting and
consulting fees and legal fees and related costs and expenses incurred during
such period in connection with acquisitions, investments and asset sales
permitted by this Agreement, (ix) any cash or non-cash charges or losses
relating to the closing of the shipyard in Avondale, Louisiana or the facilities
in Waggaman, Louisiana, or any restructuring or reorganization of the Borrower
or any of its Subsidiaries (including severance costs), and (x) Transaction
Expenses, minus (b) without duplication (i) all cash payments made, or any other
cash impact reflected, during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(v) above in a previous period and (ii) to the extent included in

 

6



--------------------------------------------------------------------------------

determining such Consolidated Net Income, any extraordinary, unusual or
non-recurring gains and all non-cash items of income for such period, plus/minus
(c) unrealized losses/gains in respect of Swap Contracts, all determined on a
consolidated basis in accordance with GAAP, and (d) subject to the first proviso
below, giving pro forma effect to reasonably identifiable and factually
supportable “run rate” cost savings and synergies in connection with
acquisitions, divestitures and business optimization initiatives, to the extent
projected by the Borrower in good faith to result from specified actions taken
or expected to be taken within 12 months after the consummation of such
acquisition or divestiture or the material commencement of such initiative;
provided that the aggregate net amount by which Consolidated EBITDA is increased
(if positive) by the application of the adjustments in clauses (a)(vii) and
(d) above for any period shall not exceed 15% of Consolidated EBITDA for such
period (calculated before giving effect to such adjustments); provided, further,
that for purposes of calculating the Total Leverage Ratio for any period (A) the
Consolidated EBITDA of any Acquired Entity or Majority Acquired Entity acquired
by the Borrower or any Restricted Subsidiary pursuant to a Permitted Acquisition
or Permitted Acquisition (Majority) during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period (provided that in the case of any
such Majority Acquired Entity (x) such entity shall not be a newly created joint
venture and (y) any such amount included on a pro forma basis in respect of a
Majority Acquired Entity shall not exceed the amount of dividends and other
distributions that would have been actually paid to the Borrower or a Wholly
Owned Restricted Subsidiary by such Person during the applicable portion of such
period assuming dividends and other distributions were made to the holder of
such portion of its Equity Interests in accordance with the applicable good
faith projections made available by the Borrower at the time of the Permitted
Acquisition (Majority)) and (B) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of by the Borrower or any Restricted
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

“Consolidated Interest Expense” means, for any period, (a) the interest expense
(including without limitation imputed interest expense in respect of Capital
Lease Obligations) of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, minus (c) the interest income with respect to unrestricted cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries earned
during such period in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Restricted Subsidiary with respect to
interest rate Swap Contracts.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by the Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, (b) the income
or loss of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Restricted Subsidiary, (c) the income of any Person in which any other
Person (other than the Borrower or a Wholly Owned Restricted Subsidiary or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly Owned Restricted
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.

“Consolidated Net Tangible Assets” means, at any time, (a) the total assets
appearing on the most recently prepared consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower and the Restricted Subsidiaries for which such balance
sheet is available, prepared in accordance with GAAP, minus (b) all intangible
assets, including without limitation, goodwill, patents, trademarks, copyrights,
franchises and research and development costs.

“Consolidated Total Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the most recent fiscal quarter of the
Borrower and the Restricted Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Rating” has the meaning assigned to such term in the definition of
“Applicable Margin.”

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Total Loans, (ii) fund any portion of its participations in
Letters of Credit or (iii) pay over to any Revolving Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Borrower, the Administrative Agent or any
Issuing Bank in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank in
writing, or has made a public statement to the effect, that it does not intend
or

 

8



--------------------------------------------------------------------------------

expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Borrower, the Administrative
Agent or any Issuing Bank, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt of such certification by the Borrower, the
Administrative Agent, or any Issuing Bank in form and substance satisfactory to
it and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event or a Bail-in Action, or is the subsidiary of a Lender Parent that has
become the subject of a Bankruptcy Event or a Bail-in Action.

“Designated Foreign Currency” means, with respect to any applicable Letter of
Credit, any foreign currency that is (a) freely traded and exchangeable into US
Dollars and (b) approved by the applicable Issuing Bank.

“Designated Payment Account” means an account with the Administrative Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Environmental Laws” means all laws (statutory, common or otherwise), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) release or
threatened release of any Hazardous Materials into the environment or
(e) contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (including through convertible securities); provided that any
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests, unless and until any such Indebtedness is so
converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a determination that a
Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA); (c) the failure to timely make a contribution
required to be made with respect to any Plan or any Multiemployer Plan; (d) a
determination that a Multiemployer Plan is, or is expected to be, in “endangered
status” or “critical status” (each as

 

10



--------------------------------------------------------------------------------

defined in Section 305(b) of ERISA); (e) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of, or withdrawal or partial withdrawal from, any Plan or
Multiemployer Plan; (f) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA; or (h) the occurrence of a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code which would
reasonably be expected to result in liability to the Borrower or any of its
ERISA Affiliates.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.18 (f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of July 13, 2015, among the Borrower, the lenders and issuing
banks party thereto and JPMCB, as administrative agent.

 

11



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the “Letters of Credit” as defined in the
Existing Credit Agreement that are outstanding under the Existing Credit
Agreement immediately prior to the Effective Date and listed on Schedule 2.05B.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation or other published
administrative guidance implementing an intergovernmental agreement entered into
in connection with the implementation of such section of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Letters” means, collectively, (i) the fee letter dated November 8, 2017,
between JPMorgan Chase Bank, N.A. and the Borrower and (ii) each fee letter
dated November 8, 2017, between a Lead Arranger and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings, Inc., a wholly owned subsidiary of Fimilac, S.A.
and any successor thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any (i) Subsidiary that is treated as a corporation
for U.S. federal income tax purposes that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, (ii) Subsidiary substantially all of the assets of which
consist, directly or indirectly, of at least 65% of the voting stock of one or
more Subsidiaries described in clause (i) of this definition, (iii) entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clauses (i) or (ii) of this
definition and (iv) Subsidiary of an entity described in clauses (i) or (ii) of
this definition.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit in the ordinary course of business or (y) any
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations related to
Indebtedness).

“Guarantee Agreement” means the Guarantee Agreement, dated as of the date
hereof, among the Borrower, the Guarantors party thereto and the Administrative
Agent for the benefit of itself and the Lenders.

“Guarantors” means each of the Borrower’s direct and indirect Wholly Owned
Domestic Restricted Subsidiaries other than Immaterial Subsidiaries.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

“HII Risk Management” means Huntington Ingalls Industries Risk Management LLC, a
Vermont limited liability company.

“Immaterial Subsidiary” means each Subsidiary of the Borrower designated from
time to time by the Borrower to the Administrative Agent as an “Immaterial
Subsidiary” (unless subsequently designated by the Borrower as not being an
“Immaterial Subsidiary”), provided that if, as of any date, the Immaterial
Subsidiaries account (in the aggregate) for more than 5% of Consolidated EBITDA
or more than 5% of Consolidated Total Assets, based on the most recent financial
statements that have been delivered under Section 5.01(a) or (b), then one or
more of such Immaterial Subsidiaries shall for all purposes of this Agreement be
designated by the Borrower not to be Immaterial Subsidiaries, until such excess
shall have been eliminated.

 

13



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Commitments Effective Date” has the meaning assigned to such term
in Section 2.22(f).

“Incremental Facility” has the meaning assigned to such term in Section 2.22(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.22(e).

“Incremental Lender” has the meaning assigned to such term in Section 2.22(d).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Commitments Increase Lender” has the meaning assigned to
such term in Section 2.22(i).

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Commitment” means, with respect to each Lender
under an Incremental Revolving Facility, the commitment of such Lender to make
Incremental Revolving Loans pursuant to such Incremental Revolving Facility.

“Incremental Revolving Loans” means Loans made pursuant to an Incremental
Revolving Facility (and, for the avoidance of doubt, shall not include Loans
made pursuant to Incremental Revolving Commitments in respect of the Revolving
Credit Facility, which are Revolving Loans).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility Commitment” means, with respect to each Lender under
an Incremental Term Facility, the commitment of such Lender to make Incremental
Term Loans pursuant to such Incremental Term Facility.

“Incremental Term Loans” means Loans made pursuant to an Incremental Term
Facility.

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade and other current accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (but to the extent such Lien does not extend to any other property
of such Person and is otherwise non-recourse against such Person, limited to the
fair market value of such property), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) net obligations of such Person under any Swap Contracts, valued at the
Agreement Value thereof, (i) all obligations of such Person in respect of
Disqualified Stock, (j) all obligations of such Person as an account party in
respect of letters of credit and (k) all obligations of such Person in respect
of bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, or, if agreed by all Revolving Lenders of the applicable Class,
twelve months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

15



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:

(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period of that Loan,
and

(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.

“ISP” means, with respect to any Standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMCB, Bank of America, N.A., Mizuho Bank, Ltd., The Bank
of Tokyo-Mitsubishi UFJ, Ltd., The Bank of Nova Scotia, US Bank National
Association, Wells Fargo Bank, National Association and each other Person that
shall have become an Issuing Bank hereunder as provided in Section 2.05(i), in
each case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(j). Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates (provided that the identity and creditworthiness of the
Affiliate is reasonably acceptable to the Borrower), in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(i).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

“Latest Maturity Date” means, as at any date of determination, the latest
maturity date then applicable to any outstanding Senior Credit Facility
(including as extended pursuant to Section 9.02(e)).

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The amount of
each Issuing Bank’s LC Commitment as of the Effective Date is set forth on
Schedule 2.05A, or in such Issuing Bank’s Issuing Bank Agreement.

“LC Continuing Agreement Form” has the meaning assigned to such term in
Section 2.05(a).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

16



--------------------------------------------------------------------------------

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page, or, if
requested by the applicable Issuing Bank, as determined by such Issuing Bank
through its foreign exchange desk. In the event that any such rate does not
appear on the applicable Reuters World Currency Page or cannot be determined by
the applicable Issuing Bank, the LC Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent or the applicable Issuing
Bank, and the Borrower or, in the absence of such agreement, such LC Exchange
Rate shall instead be the spot rate of exchange of the Administrative Agent, at
or about 11:00 a.m., London time, on such date for the purchase of such
Designated Foreign Currency with US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent or, if requested by
the applicable Issuing Bank, such Issuing Bank, after consultation with the
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.05 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been converted to US Dollar
amounts in accordance with such Section). The LC Exposure of any Revolving
Lender at any time shall be its Applicable Revolving Percentage of the total LC
Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not advise the Administrative Agent that it made such a purchase, the
date on which such LC Disbursement is made.

“Lead Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., The
Bank of Nova Scotia, US Bank National Association and Wells Fargo Securities,
LLC, in their capacities as lead arrangers and joint bookrunners under this
Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise become a party hereto as a Lender in accordance with the terms hereof,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise ceases to be a Lender hereunder in
accordance with the terms hereof. Unless the context otherwise requires, the
term “Lenders” includes the Issuing Banks.

 

17



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if the LIBO Rate determined in accordance with
the foregoing would otherwise be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate (“LIBOR”)
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for US Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate determined pursuant to the foregoing shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Screen
Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Letters of
Credit, any Refinancing Facility Amendment, any Incremental Facility Amendment,
any promissory note issued under Section 2.09(e) and any other document executed
in connection with the foregoing.

“Loan Parties” means the Borrower and the Guarantors (but, in the case of any
Guarantor, only for so long as that Guarantor has not been released from its
Guarantee under the Guarantee Agreement in accordance with its terms).

 

18



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Main Shipbuilding Subsidiary” means Huntington Ingalls Incorporated, a Virginia
corporation.

“Majority Acquired Entity” has the meaning assigned to such term in the
definition of “Permitted Acquisition (Majority)”.

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or financial position of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under this Agreement and the other Loan Documents or
(c) the rights and remedies of the Lenders or the Administrative Agent under
this Agreement and the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Agreement
Value thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute or with respect to which the Borrower or any ERISA
Affiliate has any liability.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

19



--------------------------------------------------------------------------------

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.

“Original Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 6, 2013, among the Borrower, the lenders and issuing banks
party thereto and JPMCB, as administrative agent as in effect immediately prior
to the effective date of the Existing Credit Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

20



--------------------------------------------------------------------------------

“Permitted Acquisition” means the acquisition of all or substantially all the
assets of a Person or division or line of business of such Person, or not less
than 100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Restricted
Subsidiary and (ii) the Acquired Entity shall be in a Permitted Business.

“Permitted Acquisition (Majority)” means the acquisition of not less than a
majority of the Equity Interests of a Person other than an Acquired Entity
(referred to herein as the “Majority Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Restricted
Subsidiary and (ii) the Majority Acquired Entity shall be in a Permitted
Business.

“Permitted Business” means (a) any business conducted by the Borrower and the
Restricted Subsidiaries on the Effective Date, (b) any business with the Navy,
the Coast Guard or other governmental agency that is substantially related,
ancillary or complementary to the businesses described in clause (a) above and
(c) any other business reasonably related, ancillary or complementary to any
aspect of the businesses described in clause (a) or clause (b) above or
extensions, expansions or developments thereof.

“Permitted Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

 

  (b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

 

21



--------------------------------------------------------------------------------

  (e) money market funds that (i) comply with the criteria set forth in Rule
2a-7 of the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension (collectively, “Refinancing”) of
any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended (collectively, “Refinanced”) except by an amount
equal to unpaid accrued interest and premium thereon, (b) such Refinancing has a
final maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations, such
Refinancing is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such Refinanced
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Refinanced,
taken as a whole, (e) such Refinancing is incurred by the Person who is the
obligor on the Indebtedness being Refinanced, (f) at the time thereof, no
Default or Event of Default shall have occurred and be continuing and (g) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Refinancing, with the financial covenant set
forth in Section 6.11.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Qualified Capital Stock” of any Person means any Equity Interest of such Person
that is not Disqualified Stock.

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

22



--------------------------------------------------------------------------------

“Recipient” has the meaning assigned to such term in Section 9.12.

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.23(e).

“Refinancing Facilities” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Facility Amendment” has the meaning assigned to such term in
Section 2.23(d).

“Refinancing Lender” has the meaning assigned to such term in Section 2.23(c).

“Refinancing Notes” has the meaning assigned to such term in Section 2.23(a).

“Refinancing Revolving Facility” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Revolving Facility Commitment” means, with respect to each Lender
under a Refinancing Revolving Facility, the commitment of such Lender to make
Refinancing Revolving Loans pursuant to such Refinancing Revolving Facility.

“Refinancing Revolving Loans” means Loans made pursuant to a Refinancing
Revolving Facility.

“Refinancing Term Facility” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Term Facility Commitment” means, with respect to each Lender under
a Refinancing Term Facility, the commitment of such Lender to make Refinancing
Term Loans pursuant to such Refinancing Term Facility.

“Refinancing Term Loans” means Loans made pursuant to a Refinancing Term
Facility.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Term Loans, Revolving
Total Exposures and unused Revolving Total Commitments representing more than
50% of the sum of total Term Loans, Revolving Total Exposures and unused
Revolving Total Commitments at such time; provided that the Revolving Total
Exposure and unused Revolving Total Commitments of any Defaulting Lender shall
be disregarded in the determination of the Required Lenders at any time.

 

23



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the sum of total Revolving Credit Exposures and
unused Revolving Credit Commitments of all Revolving Credit Lenders at such
time; provided that the Revolving Credit Exposure and unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Required Revolving Credit Lenders at any time.

“Responsible Officer” means any Financial Officer, chief executive officer,
general counsel, chief compliance officer or chief administrative officer of the
Borrower.

“Restricted Companies” means the Borrower and the Restricted Subsidiaries.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than any
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit denominated in a
Designated Foreign Currency, each of the following: (a) each date of issuance of
a Letter of Credit denominated in a Designated Foreign Currency, (b) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by an Issuing Bank under any Letter of Credit denominated in a
Designated Foreign Currency and (d) such additional dates as the Administrative
Agent or the applicable Issuing Bank shall determine or the Required Lenders
shall require.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
pursuant to Section 2.01, expressed as a US Dollar amount representing the
maximum aggregate permitted amount of such Revolving Credit Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04. The initial
amount of each Revolving Credit Lender’s Revolving Credit Commitment as of the
Effective Date is set forth on Schedule 2.01 under the heading “Revolving Credit
Commitment”, or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender shall have assumed its Revolving Credit Commitment, as
applicable. The aggregate amount of the Revolving Credit Commitments on the date
hereof is $1,250,000,000. For the avoidance of doubt, Incremental Revolving
Commitments in respect of the Revolving Credit Facility shall constitute
Revolving Credit Commitments, and as the context may require and to the extent
contemplated by the relevant amendment establishing any other Class of Revolving
Total Commitments, Revolving Credit Commitments shall include such other
Class of Revolving Total Commitments.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure attributable to its Revolving Credit Commitments at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made hereunder by the Revolving Credit Lenders pursuant to
such Revolving Credit Commitments.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Credit Exposure.

“Revolving Credit Maturity Date” means the date (or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day) that is
the fifth anniversary of the Effective Date, as may be extended pursuant to
Section 9.02(e).

“Revolving Credit Party” means the Administrative Agent, any Issuing Bank, or
any other Revolving Lender.

“Revolving Facility” means the Revolving Credit Facility, and each Incremental
Revolving Facility and Refinancing Revolving Facility.

“Revolving Lender” means each Revolving Credit Lender, and each Lender under an
Incremental Revolving Facility or a Refinancing Revolving Facility.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Refinanced Lender” has the meaning assigned to such term in
Section 2.23(g).

“Revolving Refinancing Lender” has the meaning assigned to such term in
Section 2.23(g).

“Revolving Total Commitments” means, with respect to each Revolving Lender, the
sum of such Revolving Lender’s Revolving Credit Commitments, Refinancing
Revolving Facility Commitments and Incremental Revolving Facility Commitments.

“Revolving Total Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Incremental Revolving Loans, and Refinancing Revolving Loans and its LC Exposure
at such time.

“Revolving Total Loans” means Revolving Loans, Refinancing Revolving Loans and
Incremental Revolving Loans.

 

25



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.

“Sanctions” has the meaning assigned to such term in Section 3.12.

“Senior Credit Facilities” means the revolving credit facilities (including the
letter of credit subfacility thereunder) and term loan facilities (if any)
provided for by this Agreement (including without limitation Incremental
Facilities entered into after the Effective Date and governed by this
Agreement).

“Senior Credit Facilities (Financial Covenant)” means Senior Credit Facilities
having the benefit of the financial covenant of Section 6.11.

“Senior Notes” means, collectively, (i) the Borrower’s 5.000% Senior Notes due
2021 in an initial aggregate principal amount of $600,000,000 and (ii) the
Borrower’s 5.000% Senior Notes due 2025 in an initial aggregate principal amount
of $600,000,000 and, in each case, any Permitted Refinancing thereof.

“Significant Subsidiary” means (i) each Restricted Subsidiary other than
Restricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X and (ii) for purposes of Section 5.01(k) only,
“Significant Subsidiary” shall include each Unrestricted Subsidiary other than
Unrestricted Subsidiaries that, in the aggregate, as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, constitute “minor” subsidiaries as defined
in Rule 3-10 of Regulation S-X.

“Specified Acquisition” means any Permitted Acquisition, Permitted Acquisition
(Majority) or similar investment, if the aggregate amount of consideration (such
consideration (a) excluding amounts attributable to the issuance of capital
stock of the Borrower and (b) including, for the avoidance of doubt, any
indebtedness satisfied or defeased at the closing of such acquisition by payment
thereof, directly or indirectly, by the Borrower or its Subsidiaries or assumed
in connection with such acquisition) for such acquisition or similar investment
is at least $250,000,000.

“Specified Acquisition Consummation Period” has the meaning assigned to such
term in Section 6.11.

“Specified Acquisition Notice” has the meaning assigned to such term in
Section 6.11.

“Spin-off Transaction Documents” means the “Transaction Documents” (as defined
in the Original Credit Agreement).

“Spin-off Transactions” means the “Transactions” (as defined in the Original
Credit Agreement) described in clauses (a), (b) and (e) (to the extent relating
to clauses (a) and (b)) thereof.

 

26



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held by the parent or one or
more of the other subsidiaries of the parent or by the parent and one or more of
the other subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps or options, bond or bond index
swaps or options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
other master agreement or related schedules, including any such obligations or
liabilities arising therefrom.

“Syndication Agents” means Bank of America, N.A., Mizuho Bank, Ltd., The Bank of
Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National
Association, Wells Fargo Securities, LLC, TD Bank, N.A., Capital One, N.A., PNC
Bank, N.A. and Branch Banking and Trust Company, in their capacity as
syndication agents under this Agreement.

 

27



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Incremental Term Loans or
Refinancing Term Loans.

“Term Loans” means Incremental Term Loans and Refinancing Term Loans.

“Titan II” means Titan II Inc., a Delaware corporation and a Wholly Owned
Subsidiary of the Borrower.

“Titan II Guarantees” means (i) (A) the performance guaranty dated as of
April 11, 2002, by Titan II, as guarantor, to the United States of America,
Naval Sea Systems Command (the “Navy”), as beneficiary, (B) the performance
guaranty dated as of May 30, 2006, by Titan II, as guarantor, to the Navy, as
beneficiary, (C) the performance guaranty dated as of April 24, 2007, by Titan
II, as guarantor, to the Navy, as beneficiary, and (D) any other similar
guarantee pursuant to which Titan II has guaranteed the performance of the Main
Shipbuilding Subsidiary, or any affiliate of the Main Shipbuilding Subsidiary,
under shipbuilding construction contracts with the Navy or a command or other
division thereof and (ii) the guaranty agreement dated as of December 1, 2006,
between Titan II, as guarantor, and The Bank of New York Mellon Trust Company,
N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee,
pursuant to which Titan II has guaranteed the payment of certain Industrial
Revenue Bonds.

“Total Debt” means, at any time, the total Indebtedness of the Borrower and the
Restricted Subsidiaries on a consolidated basis at such time consisting of debt
for borrowed money, reimbursement obligations in respect of drawn, unreimbursed
letters of credit or bankers’ acceptances, Capital Lease Obligations and
purchase money debt.

“Total Leverage Ratio” means, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

“Transaction Expenses” means all legal fees, auditors fees and other fees or
expenses incurred by the Borrower and the Restricted Subsidiaries in connection
with the Transactions (including without limitation, financing fees, financial
and other advisory fees, accounting and consulting fees and legal fees and
related costs and expenses).

“Transactions” means (a) the effectiveness of this Agreement, the borrowings
hereunder on the Effective Date and the continuation of letters of credit under
the Existing Credit Agreement as Letters of Credit hereunder on the Effective
Date, (b) the prepayment of loans and other obligations owing under the Existing
Credit Agreement and (c) the payment of fees and expenses in connection with the
foregoing.

 

28



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means, with respect to any Commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, as published by the International
Chamber of Commerce in 2007 (the “UCP600”) or such later version as may be
applicable on the date of issuance of such Letter of Credit and with respect to
a Standby Letter of Credit on an exception basis only as required by the
beneficiary or by statute.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower (or, in the case of Titan II and Ascension
designated by operation of the last sentence of Section 5.12) as an Unrestricted
Subsidiary pursuant to Section 5.12 (and continuing until such time that such
designation may be thereafter revoked by the Borrower). As of the Effective
Date, the only Unrestricted Subsidiaries of the Borrower are Titan II, Ascension
and HII Risk Management.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent or, if requested by the applicable
Issuing Bank, such Issuing Bank using the LC Exchange Rate with respect to such
currency in effect for such amount on such date. The US Dollar Equivalent at any
time of the amount of any Letter of Credit or LC Disbursement denominated in any
currency other than US Dollars shall be the amount most recently determined as
provided in Section 1.05.

“US Dollars” or “$” means the lawful money of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.18. (f)(ii)(B)(3).

“Wholly Owned Domestic Restricted Subsidiary” means a Wholly Owned Restricted
Subsidiary that is a Domestic Subsidiary.

“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

29



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning assigned to such term in Section 2.22(b).

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or the rules promulgated with respect
thereto or in the application thereof on the operation of such provision or on
the method of calculation of financial covenants, standards or terms of this
Agreement (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

30



--------------------------------------------------------------------------------

SECTION 1.05. Currency Translation. The Administrative Agent or the applicable
Issuing Bank shall determine the US Dollar Equivalent of any Letter of Credit
denominated in a Designated Foreign Currency as of any Revaluation Date, in each
case using the LC Exchange Rate for the applicable currency in effect on the
date of determination, and each such amount shall be the US Dollar Equivalent of
such Letter of Credit until the next Revaluation Date. The Administrative Agent
or, if requested by the applicable Issuing Bank, such Issuing Bank shall in
addition determine the US Dollar Equivalent of any Letter of Credit denominated
in any Designated Foreign Currency as provided in Section 2.05. The
Administrative Agent or the applicable Issuing Bank, if they have not determined
themselves, shall notify the Borrower and the applicable Issuing Bank of each
calculation of the US Dollar Equivalent of each Letter of Credit and LC
Disbursement.

SECTION 1.06. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Restricted Subsidiary pursuant to
this Agreement shall include only those adjustments that would be (a) permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions and (b) required by the definition of Consolidated EBITDA.

ARTICLE 2

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in US Dollars in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan of any Class shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.15, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $2,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the then applicable maturity date for the Revolving Total Commitments.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Term Borrowing or a Revolving Borrowing,
and whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

 

32



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein and except as otherwise agreed between the Borrower
and the applicable Issuing Bank, the Borrower may request the issuance of
commercial, standby and direct pay Letters of Credit denominated in US Dollars
or any Designated Foreign Currency approved by the applicable Issuing Bank (and
in the case of any such Designated Foreign Currency, (A) subject to any cap
imposed by such applicable Issuing Bank in respect of such Designated Foreign
Currency and (B) provided that the LC Exposure of Letters of Credit denominated
in Designated Foreign Currencies shall not exceed $100,000,000 at any time), (x)
for its own account or (y) for its own account and, jointly, for the account of
any of its Restricted Subsidiaries (and in each case under this clause (y), the
Borrower shall be considered the sole obligor under such Letter of Credit for
purposes of this Agreement notwithstanding any listing of any Restricted
Subsidiary as an account party or applicant with respect to such Letter of
Credit), pursuant to an agreement (1) in the case of commercial and standby
Letters of Credit issued by JPMCB as the Issuing Bank, substantially in the form
of Exhibit C (the “LC Continuing Agreement Form”) with such changes as may be
agreed to by the Borrower, such Issuing Bank and the Administrative Agent,
(2) in the case of direct pay Letters of Credit issued by JPMCB as the Issuing
Bank, in a form reasonably satisfactory to the Borrower, such Issuing Bank and
the Administrative Agent and (3) in the case of Letters of Credit issued by any
other Issuing Bank, substantially in the form of the LC Continuing Agreement
Form with such changes as may be agreed to by the Borrower, the applicable
Issuing Bank and the Administrative Agent, at any time and from time to time
during the Availability Period (including, for the avoidance of doubt, on the
Effective Date). Except as to matters covered by agreements contained herein or
otherwise expressly agreed by the relevant Issuing Bank and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each standby and
direct pay Letter of Credit, and the rules of the UCP shall apply to each
commercial Letter of Credit. JPMCB and each other Lender which has been
designated as an Issuing Bank hereunder, agrees, subject to the terms and
conditions set forth herein (including, without limitation, Section 4.03) and
except as otherwise agreed between the Borrower and the applicable Issuing Bank,
that it shall issue Letters of Credit complying with the terms of this Agreement
upon the request of the Borrower in the manner contemplated by this Section. It
is understood and agreed that the Borrower shall be deemed to be a primary
account party under, and obligated in respect of, each Letter of Credit issued
at the request of the Borrower hereunder, notwithstanding the fact that a
Restricted Subsidiary may be listed as the account party in the Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit referred to in
clause (y) of the first sentence of this paragraph, it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the

 

33



--------------------------------------------------------------------------------

payment of participation fees and other fees due hereunder to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Restricted Subsidiary
that shall be a joint account party in respect of any such Letter of Credit).

(ii) The parties hereto acknowledge and agree that, as of the Effective Date,
all Existing Letters of Credit shall constitute Letters of Credit hereunder for
all purposes as fully as if such Existing Letters of Credit had been issued as
Letters of Credit hereunder. The Borrower shall be deemed to have requested the
issuance of each Existing Letter of Credit for purposes hereof.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency and amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. In connection with any request for
a Letter of Credit and if requested by the applicable Issuing Bank, the Borrower
also shall submit (i) in the case of such request from JPMCB as the Issuing Bank
with respect to a standby or commercial Letter of Credit, a letter of credit
application substantially in the form attached as an annex to the LC Continuing
Agreement Form with such changes as may be agreed between the Borrower and such
Issuing Bank, (ii) in the case of such request from JPMCB as the Issuing Bank
with respect to a direct pay Letter of Credit, a letter of credit application in
a form reasonably satisfactory to the Borrower and such Issuing Bank or (iii) in
the case of such request from any other Issuing Bank, a letter of credit
application substantially in the form attached as an annex to the LC Continuing
Agreement with such changes as shall be agreed between the Borrower and such
Issuing Bank, or in the standard application in use by such Issuing Bank. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the total Revolving Total
Exposures shall not exceed the total Revolving Total Commitments and no
Revolving Lender’s Revolving Total Exposure shall exceed such Revolving Lender’s
Revolving Total Commitment, (ii) the total LC Exposure shall not exceed
$500,000,000, (iii) the portion of the LC Exposure attributable to Letters of
Credit issued by the applicable Issuing Bank will not exceed the LC Commitment
of such Issuing Bank and (iv) if such Letter of Credit is denominated in a
Designated Foreign Currency, the US Dollar Equivalent of the portion of the LC
Exposure attributable to Letters of Credit denominated in such Designated
Foreign Currency and issued by the applicable Issuing Bank shall not exceed the
cap (if any) imposed by such Applicable Bank with respect to such Designated
Foreign Currency.

 

34



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for renewal thereof under
procedures reasonably satisfactory to the applicable Issuing Bank for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each such Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Revolving Percentage
(determined as of the time or times at which the Revolving Lenders are required
to make payments in respect of unreimbursed LC Disbursements under such Letter
of Credit pursuant to paragraph (e) below) of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (or, if the currency of the applicable
LC Disbursement or reimbursement payment shall be a Designated Foreign Currency,
an amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate
in effect on the applicable LC Participation Calculation Date). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments or any fluctuation in currency values, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing

 

35



--------------------------------------------------------------------------------

set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to reimburse any LC Disbursement when due, (i) if such payment
relates to a Letter of Credit denominated in a Designated Foreign Currency,
automatically and with no further action required, the obligation of the
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (ii) in the case of each LC Disbursement, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Revolving Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Revolving Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Revolving Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to such Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in respect
of any Letter of Credit denominated in a currency other than US Dollars would
subject the Administrative Agent, the applicable Issuing Bank or any Lender to
any stamp duty, ad valorem charge or other tax, expense or loss (including any
loss resulting from changes in currency exchange rates between the date of any
LC Disbursement and the date of any reimbursement payment in respect thereof),
the Borrower shall pay the amount of any such tax, expense or loss requested by
the Administrative Agent or the relevant Issuing Bank or Lender, as applicable.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a

 

36



--------------------------------------------------------------------------------

legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in US Dollars and at all times following
the conversion to US Dollars of an LC Disbursement made in a Designated Foreign
Currency pursuant to paragraph (e) of this Section, at the rate per annum then
applicable to ABR Revolving Loans, and (ii) if such LC Disbursement is made in a
Designated Foreign Currency, at all times prior to its conversion to US Dollars
pursuant to paragraph (e) of this Section, at a rate per annum

 

37



--------------------------------------------------------------------------------

reasonably determined by the applicable Issuing Bank to represent the cost to
such Issuing Bank of funding such LC Disbursement plus the Applicable Margin
applicable to Eurodollar Revolving Loans at such time; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.14(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Revolving Lenders designate as
additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
“Issuing Bank Agreement”), which shall be in a form reasonably satisfactory to
the Borrower and the Administrative Agent, shall set forth the LC Commitment of
such Revolving Lender and shall be executed by such Revolving Lender, the
Borrower and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Revolving Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Revolving Lender in
its capacity as an Issuing Bank.

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent (whose consent
will not be unreasonably withheld or delayed) and the successor Issuing Bank.
Any Issuing Bank so replaced shall continue to have the benefit of this
Agreement in respect of any Letters of Credit of that Issuing Bank which remain
outstanding. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.13(b).

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, the Required Revolving Credit Lenders or
any Issuing Bank with any outstanding Letter of Credit) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to 102% of
the LC Exposure with respect to the applicable Letters of Credit as of such date
plus any accrued and unpaid interest thereon; provided that (i) amounts payable
in respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article 7. Such deposit shall be held
by the

 

38



--------------------------------------------------------------------------------

Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in Permitted Investments at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Revolving Loans has been accelerated (but subject to the
consent of the Required Revolving Credit Lenders and each Issuing Bank with any
outstanding Letter of Credit), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (who shall
promptly provide notice to the Revolving Lenders of the contents thereof) (i) on
or prior to each Business Day on which such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or, if the
request for the applicable same-day ABR Borrowing is made on the same date by
12:00 noon, New York City time, then by 4:00 p.m., New York City time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Designated Payment Account; provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

39



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

40



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Credit Commitment of each Revolving Credit Lender
shall terminate on the Revolving Credit Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Sections 2.11 and 2.12, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any

 

41



--------------------------------------------------------------------------------

notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each notice delivered by the Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
debt or equity issuances, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments of such Class. The Borrower shall pay to the
Administrative Agent for the account of the Lenders of the applicable Class, on
the date of each termination or reduction under paragraph (b) of this Section,
any applicable commitment fees on the amount of the Commitments of such Class so
terminated or reduced accrued to but excluding the date of such termination or
reduction.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

42



--------------------------------------------------------------------------------

SECTION 2.10. [Reserved].

SECTION 2.11. Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided, however, that each partial prepayment shall be in an
aggregate principal amount that is an integral multiple of $500,000 and not less
than $1,000,000 or, if less, the amount outstanding.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other debt or equity issuances, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied;
provided further that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the Lenders of such Class of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments under this Section 2.11 shall be
accompanied by accrued interest to the extent required by Section 2.14 and shall
be subject to Section 2.17, but otherwise without premium or penalty.

SECTION 2.12. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and replace or
cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and each applicable Issuing Bank with respect to) all
outstanding Letters of Credit. If, after giving effect to any partial reduction
of the Revolving Credit Commitments or at any other time, the total Revolving
Credit Exposures would exceed the total Revolving Credit Commitments, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Revolving Loans and, after the Revolving Loans shall have been repaid or
prepaid in full, replace or cause to be canceled (or make other arrangements
satisfactory to the Administrative Agent and each applicable Issuing Bank with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.

 

43



--------------------------------------------------------------------------------

(b) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Class and Type of each Loan being prepaid and
the principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.12 shall be subject to
Section 2.17, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender a commitment fee equal to the
Applicable Margin of the average daily unutilized amount of the Revolving Credit
Commitments during the period from and including the Effective Date to but
excluding the date on which the Revolving Credit Commitments terminate. For
purposes of calculation of the commitment fee, LC Exposure (with Applicable
Revolving Percentage being calculated off of Revolving Credit Commitments for
purposes of such definition) shall be deemed to be a utilization of the
Revolving Credit Commitments. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Credit Commitments terminate, commencing on
the first such date to occur after the Effective Date. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue on each day at a rate
per annum equal to the Applicable Margin for Eurodollar Revolving Loans (or
other applicable Revolving Total Loans) on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the date on which such Lender ceases to have any LC Exposure (and, for
the avoidance of doubt, for so long as such Lender has any LC Exposure), (ii) to
each Issuing Bank, for its own account, a fronting fee, which shall accrue at a
rate of 12.5 basis points per annum (or such lower rate as may be agreed by the
Borrower and such Issuing Bank) on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, and (iii) to each Issuing Bank, for its own
account, such Issuing Bank’s standard fees (or such other fees as may be agreed
to by such Issuing Bank and the Borrower from time to time) with respect to the
amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving Credit

 

44



--------------------------------------------------------------------------------

Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) [Reserved].

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) in the case of Revolving Loans,
upon termination of the Revolving Credit Commitments; provided that (A) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

45



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall (with their mutual consent) enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long

 

46



--------------------------------------------------------------------------------

as the Administrative Agent shall not have received, within five Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.15(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.16. Increased Cost. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), in each case by an
amount deemed by that Lender or Issuing Bank in good faith to be material, then
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital, liquidity requirements or other requirements of law has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such

 

47



--------------------------------------------------------------------------------

Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company including those
with respect to capital adequacy), in each case by an amount deemed by that
Lender in good faith to be material, then from time to time the Borrower will,
without duplication of payments required to be made by the Borrower pursuant to
Section 2.18 hereof, pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20 then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which loss, cost or expense shall not
include lost profits). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such

 

48



--------------------------------------------------------------------------------

event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth the basis for
the determination thereof, together with supporting calculations, shall be
delivered to the Borrower and shall be conclusive absent manifest error. In
determining such amount or amounts, such Lender shall act reasonably and in good
faith. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.18. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.18) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(b)(iv) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

50



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or an applicable successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or an applicable successor form), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form), a U.S. Tax Certificate substantially in the form of Exhibit I,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Certificate substantially in the form of Exhibit I on behalf of each such direct
and indirect partner;

 

51



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any

 

52



--------------------------------------------------------------------------------

amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.18, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set Offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.16, 2.17 or 2.18 and 9.03 shall be made directly
to the Persons entitled thereto; in the case of each payment, Borrower may make
such payment in accordance with the wire transfer instructions from time to time
provided by the Administrative Agent to the Borrower in writing, executed in
original counterpart on the Administrative Agent’s letterhead. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in US Dollars except as expressly provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

53



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(d), 2.05(e), 2.06(b), 2.19(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

54



--------------------------------------------------------------------------------

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or if any Lender gives notice
under Section 2.24, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or
Section 2.18, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 2.24, as applicable, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender of any Class becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, either (i) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender of such
Class, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments or (ii) so long as no Default or Event of
Default shall have occurred and be continuing, (A) terminate the applicable
Commitment of such Lender, and (B) repay at par all applicable obligations of
the Borrower owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date. A Lender shall not be required to
make any such assignment and delegation or be subject to such termination, as
applicable, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation or termination cease to apply.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.13(a);

 

55



--------------------------------------------------------------------------------

(b) the Revolving Total Commitment and Revolving Total Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) so long as no Event of Default shall have occurred and be continuing, all or
any part of the LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Applicable Revolving Percentages but only to the extent (x) the sum
of all non-Defaulting Lenders’ Revolving Total Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Total Commitments and (y) the sum of any non-Defaulting Lender’s
Revolving Total Exposure plus its Applicable Revolving Percentage of such
Defaulting Lenders’ LC Exposure does not exceed such non-Defaulting Lender’s
Revolving Total Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Revolving Lender hereunder, all fees payable under Section 2.13(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

 

56



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Total Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders that are Revolving Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Revolving
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the applicable Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrower
or such Lender, satisfactory to such Issuing Bank, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Total Commitment and on such date such Lender shall purchase
at par such of the Revolving Total Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Total Loans in accordance with its Applicable Revolving
Percentage.

SECTION 2.22. Incremental Facilities. (a) Upon notice to the Administrative
Agent (which shall promptly notify the Lenders) and subject to the terms and
conditions of this Section 2.22, at any time after the Effective Date, the
Borrower may solicit the existing Lenders or prospective lenders determined by
the Borrower to provide (x) increases in the commitments to the Revolving Credit
Facility or to an Incremental Revolving Facility (such increases, “Incremental
Revolving Commitments”) and/or up to two new tranches of revolving credit
facilities (each, an “Incremental Revolving Facility”) and/or (y) incremental
commitments consisting of one or more new tranches of term loans (each, an
“Incremental Term Facility” and together with any Incremental Revolving
Commitments and any Incremental Revolving Facility, the “Incremental
Facilities”) in an aggregate amount not to exceed $1,000,000,000, on terms
agreed by the Borrower and the lender(s) providing the respective Incremental
Facility (subject to the following clauses of this Section 2.22).

 

57



--------------------------------------------------------------------------------

(b) Any such Incremental Facility shall be unsecured. Additionally,

(i) in the case of an Incremental Revolving Facility, such Incremental Revolving
Facility shall be subject to substantially the same terms and conditions (other
than pricing, fees and maturity which shall be determined by the Borrower and
the lenders providing such Incremental Revolving Facility) as the Revolving
Credit Facility, and each Borrowing under the Revolving Credit Facility shall be
accompanied by a ratable Borrowing under such Incremental Revolving Facility;
provided that the expiration date of such Incremental Revolving Facility may be
the same as or later (but not sooner) than the expiration date then applicable
to the Revolving Credit Facility; provided further that if the All-In Yield on
any Incremental Revolving Facility (as determined by the Administrative Agent as
set forth below) exceeds, by more than 50 basis points (the amount by which such
excess amount exceeds 50 basis points being herein referred to as the “Yield
Differential”), the All-In Yield for the Revolving Credit Facility, then the
Applicable Margin then in effect for the Revolving Credit Facility shall
automatically be increased by the Yield Differential, effective as of the
applicable Incremental Commitments Effective Date.

(ii) in the case of an Incremental Term Facility, Incremental Term Loans to be
made under such Incremental Term Facility shall be subject to the terms as
determined by the Borrower and the lenders providing such Incremental Term
Facility, provided that,

(A) the final stated maturity date for any such Incremental Term Loans may be no
sooner than the Latest Maturity Date applicable to the Revolving Total
Commitments,

(B) the amortization payments applicable to any Incremental Term Facility shall
not exceed 10% per annum during the first four years or 35% for the first four
years in the aggregate, and

(C) the mandatory prepayment provisions, covenants and events of default of such
Incremental Term Loans, if not consistent with the terms of the Revolving Credit
Facility (or, in the case of mandatory prepayment provisions, consistent with
the terms of any then outstanding Incremental Term Facility), shall be
reasonably satisfactory to the Administrative Agent (it being understood that
covenants and events of default not materially more restrictive to the Borrower,
when taken as a whole, than the terms of the Revolving Credit Facility, and any
more-restrictive covenants and events of default if (1) Lenders under the
Revolving Credit Facility also receive the benefit of such more restrictive
terms or (2) any such provisions apply after the expiration date of the
Revolving Credit Facility, are in each case reasonably satisfactory to the
Administrative Agent); and

(iii) any Incremental Facilities shall not be guaranteed by any person other
than a Loan Party under the Revolving Credit Facility,

 

58



--------------------------------------------------------------------------------

(c) Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment and/or make any loans pursuant to any
Incremental Facility, and nothing contained herein constitutes, or shall be
deemed to constitute, a commitment with respect to any Incremental Facility. The
use of proceeds of the Incremental Facilities will be as agreed by the Borrower
and the lenders providing such Incremental Facility but not prohibited by the
Loan Documents.

(d) The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.22(a) shall set forth the requested amount and proposed terms of
the Incremental Facilities, which proposed terms shall not be inconsistent with
the requirements of Section 2.22(b). At the time of the sending of such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days (or such shorter period acceptable to the
Administrative Agent, but no less than five Business Days) from the date of
delivery of such notice to the Lenders). Incremental Facilities (or any portion
thereof) may be provided by any existing Lender specified by the Borrower or by
any other bank or financial institution (any such bank or other financial
institution, an “Incremental Lender”), provided that the Administrative Agent
(and, in the case of any Incremental Revolving Commitments in respect of the
Revolving Credit Facility, each Issuing Bank) shall have consented (which
consent shall not be unreasonably withheld or delayed) to such Lender’s or
Incremental Lender’s, as the case may be, providing such Incremental Facilities
if such consent would be required under Section 9.04 for an assignment of Loans
to such Lender or Incremental Lender, as the case may be. Any Lender not
responding within such time period shall be deemed to have declined to provide
any portion of such Incremental Facility. The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder.

(e) Incremental Facilities shall become effective, and commitments thereunder
shall become Commitments (and in the case of any Incremental Revolving
Commitment in respect of the Revolving Credit Facility to be provided by an
existing Revolving Credit Lender, shall constitute an increase in such Revolving
Credit Lender’s Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Incremental Facility, if any, each Incremental Lender,
if any, and the Administrative Agent. An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.22.

(f) If any Incremental Facilities are added in accordance with this
Section 2.22, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Incremental Commitments Effective Date”) and
the final allocation of such Incremental Facilities. The Administrative Agent
shall promptly notify the Lenders of the final allocation of such Incremental
Facilities and the Incremental Commitments Effective Date.

 

59



--------------------------------------------------------------------------------

(g) The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent, each Lender party thereto, if
any, and the Incremental Lenders, if any, be subject to the satisfaction on the
Incremental Commitments Effective Date of each of the following conditions:

(i) the Administrative Agent shall have received on or prior to the Incremental
Commitments Effective Date each of the following, each dated the Incremental
Commitments Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent: (x) the applicable Incremental Facility Amendment; and
(y) customary legal opinions and certified copies of resolutions of the board of
directors of each Loan Party approving the execution, delivery and performance
of the Incremental Facility Amendment; and

(ii) no Event of Default exists or would exist after giving effect thereto and
all representations and warranties of the Borrower under this Agreement shall be
true and correct in all material respects immediately before and after giving
effect thereto (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date), provided that to the
extent the proceeds of any Incremental Facility are being used to finance an
acquisition or any other permitted investment, if so agreed by the Lenders
providing such Incremental Facility, (x) the only representations and warranties
the making and accuracy of which will be a condition to such Incremental
Facility or the effectiveness of such Incremental Facility Amendment will be
limited to customary specified representations and customary specified
acquisition agreement representations reasonably requested by the Administrative
Agent and (y) at the election of the Borrower, the certifications to be made by
the Borrower with respect to financial covenant compliance and the absence of an
Event of Default may be subject to customary “SunGard” or other applicable
“certain funds” conditionality provisions.

(h) On the Incremental Commitments Effective Date, each Lender or Incremental
Lender which is providing a portion of an Incremental Facility (i) shall become
a Lender for all purposes of this Agreement and the other Loan Documents and
(ii) shall have a commitment under such Incremental Facility which shall become
a Commitment hereunder.

(i) Upon each establishment of Incremental Revolving Commitments or an
Incremental Revolving Facility pursuant to this Section 2.22, (i) each Revolving
Lender immediately prior to the effectiveness of such Incremental Revolving
Commitments or Incremental Revolving Facility will automatically and without
further act be deemed to have assigned to each existing Lender, if any, and each
Incremental Lender, if any, in each case providing a portion of such Incremental
Revolving Commitments or Incremental Revolving Facility (each an “Incremental
Revolving Commitments Increase Lender”), and each such Incremental Revolving
Commitments Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participation

 

60



--------------------------------------------------------------------------------

interests hereunder in outstanding Letters of Credit such that, after giving
effect to the effectiveness of such Incremental Revolving Commitments or
Incremental Revolving Facility and each such deemed assignment and assumption of
participation interests, the percentage of the aggregate outstanding
participation interests hereunder in Letters of Credit held by each Revolving
Lender (including each such Incremental Revolving Commitments Increase Lender)
will equal such Revolving Lender’s Applicable Revolving Percentage and (ii) if,
on the date of effectiveness of such Incremental Revolving Commitments or
Incremental Revolving Facility, there are any Revolving Loans outstanding, the
Administrative Agent and the Borrower shall take those steps which they deem, by
mutual agreement, necessary and appropriate to result in each Revolving Lender
(including each Incremental Revolving Commitments Increase Lender) having a
pro-rata share of the outstanding Revolving Loans based on each such Revolving
Lender’s Applicable Revolving Percentage immediately after giving effect to such
Incremental Revolving Commitments or Incremental Revolving Facility. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment requirements contained elsewhere in this
Agreement shall not apply to any transaction that may be effected pursuant to
the immediately preceding sentence.

(j) The provisions of this Section 2.22 shall supersede any provision of
Section 2.19 or 9.02 to the contrary.

SECTION 2.23. Refinancing Facilities. (a) Upon at least ten Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders) and
subject to the terms and conditions of this Section 2.23, at any time after the
Effective Date, the Borrower may solicit the existing Lenders or prospective
lenders determined by the Borrower to provide one or more new unsecured term
facilities (each, a “Refinancing Term Facility”) or new unsecured revolving
credit facilities (each a “Refinancing Revolving Facility” and, together with
any Refinancing Term Facility, collectively, the “Refinancing Facilities”), or
with one or more additional series of senior unsecured notes or loans (and such
notes or loans, “Refinancing Notes”), in each case to refinance one or more
Classes of Loans and/or Commitments hereunder, all on terms agreed by the
Borrower and the lender(s) or purchaser(s) providing the applicable Refinancing
Facility or Refinancing Notes; provided that:

(i) no Event of Default exists or would exist after giving effect to the
incurrence or issuance of such Refinancing Facility or Refinancing Notes;

(ii) [reserved];

(iii) any Refinancing Term Facility or Refinancing Notes will not mature prior
to the stated maturity date of, or have a shorter weighted average life than,
Loans under the Classes being refinanced (without giving effect to prepayments)
(or if later, one year after the final stated expiration date applicable to the
then existing Revolving Credit Commitments), or, with respect to any Refinancing
Notes, have mandatory prepayment provisions (other than related to customary
asset sale, similar events and change of control offers) that would result in
mandatory prepayment of such Refinancing Notes prior to, the Loans under the
Classes being refinanced,

 

61



--------------------------------------------------------------------------------

(iv) any Refinancing Revolving Facility does not expire prior to the expiration
date of the revolving Commitments being refinanced,

(v) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount of the Classes
being refinanced or replaced, plus any fees, premiums, original issue discount
and accrued interest associated therewith and costs and expenses related
thereto, and such Classes being refinanced or replaced will be permanently
reduced concurrently with the issuance thereof,

(vi) any Refinancing Facility or Refinancing Notes shall not be guaranteed by
any Person other than the Guarantors under the Classes being refinanced or
replaced, and

(vii) the covenants and events of default of such Refinancing Facility or
Refinancing Notes, if not consistent with the terms of the Revolving Credit
Facility, shall be reasonably satisfactory to the Administrative Agent (it being
understood that covenants and events of default not materially more restrictive
to the Borrower, when taken as a whole, than the terms of the initial Revolving
Loans, and any more-restrictive covenants and events of default if (1) Lenders
under the Revolving Credit Facility also receive the benefit of such more
restrictive terms or (2) any such provisions apply after the expiration date of
the Revolving Credit Facility, are in each case reasonably satisfactory to the
Administrative Agent);

(b) Existing Lenders may, but shall not be obligated to without their prior
written consent, provide a commitment, purchase any notes and/or make any loans
pursuant to any Refinancing Facility or Refinancing Notes, and nothing contained
herein constitutes, or shall be deemed to constitute, a commitment with respect
to any Refinancing Facility or Refinancing Notes. The proceeds of any
Refinancing Facility or Refinancing Notes will be applied, substantially
concurrently with the incurrence thereof, to the pro rata payment of outstanding
Loans of the Classes being so refinanced.

(c) The notice from the Borrower to the Administrative Agent delivered pursuant
to Section 2.23(a) shall set forth the requested amount and proposed terms of
the Refinancing Facilities or Refinancing Notes, which proposed terms shall not
be inconsistent with the requirements of Section 2.23(a). Refinancing Facilities
and Refinancing Notes (or any portion thereof) may be provided by any existing
Lender specified by the Borrower or by any other bank or financial institution
(any such bank or other financial institution, a “Refinancing
Lender”), provided that in the case of a Refinancing Facility the Administrative
Agent shall have consented (which consent shall not be unreasonably withheld or
delayed) to such Lender’s or Refinancing Lender’s, as the case may be, providing
such Refinancing Facilities if such consent would be required under Section 9.04
for an assignment of Loans to such Lender or Refinancing Lender, as the case may
be.

 

62



--------------------------------------------------------------------------------

(d) Refinancing Facilities shall become effective, and commitments thereunder
shall become Commitments under this Agreement pursuant to an amendment
(a “Refinancing Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Refinancing Facility, if any, each Refinancing Lender, if any, and the
Administrative Agent. A Refinancing Facility Amendment may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.23.

(e) If any Refinancing Facilities are added in accordance with this
Section 2.23, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Refinancing Effective Date”) and the final
allocation of such Refinancing Facilities. The Administrative Agent shall
promptly notify the Lenders of the final allocation of such Refinancing
Facilities and the Refinancing Effective Date.

(f) On the Refinancing Effective Date, each Lender or Refinancing Lender which
is providing a portion of a Refinancing Facility (i) shall become a Lender for
all purposes of this Agreement and the other Loan Documents and (ii) shall have
a commitment under such Refinancing Facility which shall become
a Commitment hereunder.

(g) Upon each establishment of a Refinancing Revolving Facility with respect to
a Class of revolving commitments (which may include the Revolving Credit
Facility and/or any Incremental Revolving Facilities) pursuant to this
Section 2.23, (i) each Lender under such Class being refinanced immediately
prior to the effectiveness of such Refinancing Facility (each a “Revolving
Refinanced Lender”) will automatically and without further act be deemed to
have assigned to each existing Lender, if any, and each Refinancing Lender, if
any, in each case providing a portion of such Refinancing Facility (each
a “Revolving Refinancing Lender”), and each such Revolving Refinancing Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Refinanced Lender’s participation interests hereunder in
outstanding Letters of Credit (if any) such that, after giving effect to the
effectiveness of such Refinancing Facility and each such deemed assignment and
assumption of participation interests, the percentage of the aggregate
outstanding participation interests hereunder in Letters of Credit held by each
Revolving Refinanced Lender and Revolving Refinancing Lender will equal such
Lender’s pro-rata share of the combined Commitments under the Class being so
refinanced and such Refinancing Facility and (ii) if, on the date of
effectiveness of such Refinancing Facility, there are any Loans outstanding of
the Class being so refinanced, the Administrative Agent and the Borrower shall
take those steps which they deem, by mutual agreement, necessary and appropriate
to result in each Revolving Refinanced Lender and Revolving Refinancing Lender
having a pro-rata share of the outstanding Loans based on each such Lender’s
pro-rata share of the combined Commitments under the Class being so refinanced
and such

 

63



--------------------------------------------------------------------------------

Refinancing Facility immediately after giving effect to such Refinancing
Facility. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro-rata borrowing and pro-rata payment requirements contained
elsewhere in this Agreement shall not apply to any transaction that may be
effected pursuant to the immediately preceding sentence.

(h) The provisions of this Section 2.23 shall supersede any provision of
Section 2.19 or 9.02 to the contrary.

SECTION 2.24. Illegality. If any Lender determines that as a result of any
Change in Law it becomes unlawful, or any Governmental Authority asserts that it
is unlawful, for any Lender or its applicable lending office to make, maintain
or fund Eurodollar Loans, or to determine or charge interest rates based upon
the LIBO Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), convert all Eurodollar Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (i) has all requisite power and
authority to carry on its business as now conducted and (ii) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions entered into or to
be entered into by each Loan Party are within such Loan Party’s corporate
powers. The Loan Documents have been duly authorized by the Borrower and each
other Loan Party party thereto. This Agreement has been duly executed and
delivered by each Loan Party party hereto and constitutes, and each other Loan
Document to which any Loan Party is or is to be a party, constitutes or when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

64



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of this Agreement by each Loan Party party hereto, and performance by each such
Loan Party of its obligations hereunder, in each case from and after the date
such Loan Party becomes a party hereto, (a) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except for (i) any filings or reports required under the federal
securities laws and (ii) such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law, statute, rule or
regulation or the certificate or articles of incorporation, by-laws or other
organizational documents of the Borrower or any of the Restricted Subsidiaries
or any order of any Governmental Authority, and (c) will not be in conflict
with, violate or result in a default or give rise to any right to accelerate or
to require the prepayment, repurchase or redemption of any obligation under any
indenture, agreement or other instrument binding upon the Borrower or any of the
Restricted Subsidiaries or its property or assets, where any such failure to
obtain consent or approval or make a filing or report, or such conflict,
violation, breach or default, would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2016, audited by and accompanied by the opinion
of Deloitte & Touche LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof.

(b) The Borrower has heretofore delivered to the Lenders its unaudited
consolidated balance sheet and related statements of income, stockholder’s
equity and cash flows as of the end of and for the fiscal quarter ended
September 30, 2017 and the then elapsed portion of the fiscal year, certified by
one of its Financial Officers. Such financial statements represent fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of such
date and for such period in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes.

(c) There has not occurred since December 31, 2016, any event, occurrence,
change, state of circumstances or condition which, individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect.

SECTION 3.05. [Reserved].

 

65



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings at law or in equity by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
the Restricted Subsidiaries or any business, property or rights of any such
Person (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that challenge the enforceability of any Loan Document.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of the Restricted Subsidiaries (i) has failed, or is
failing, to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the Borrower and the Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of the
Restricted Subsidiaries is required to be registered as an “investment company”
under the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, subject to any applicable extensions without penalty, and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, each of the Borrower
and its ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. [Reserved].

 

66



--------------------------------------------------------------------------------

SECTION 3.12. Use of Proceeds. (a)(x) The Borrower will use the proceeds of the
Revolving Loans and the Letters of Credit solely for working capital needs and
other general corporate purposes of the Borrower and its Subsidiaries (which may
include financing of the Second Restatement Transactions) and (y) the Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents (in the case of directors, officers,
employees and agents, applicable solely in their capacity as such for Borrower
or its Subsidiaries) shall not use, the proceeds of any Borrowing or Letter of
Credit (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions (as defined herein), in each case except to the
extent permissible for a Person required to comply with Sanctions or (ii) in any
manner that would result in the violation of any sanctions administered by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the European Union, or Her Majesty’s Treasury (United
Kingdom) (collectively, “Sanctions”) by any party hereto.

(b) Neither the proceeds of any Loan nor any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with the provisions of the regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.13. [Reserved].

SECTION 3.14. Subsidiaries. Schedule 3.14 sets forth as of the Effective Date a
list of all Restricted Subsidiaries of the Borrower and the entities that have
been designated as Unrestricted Subsidiaries on or prior to the Effective Date,
and the percentage ownership interest of the Borrower therein. As of the
Effective Date, the shares of capital stock or other ownership interests in
Restricted Subsidiaries so indicated on Schedule 3.14 are fully paid and
non-assessable and are owned by the Borrower, directly or indirectly, free and
clear of all Liens (other than statutory or other non-consensual Liens permitted
under Section 6.02).

SECTION 3.15. [Reserved]

SECTION 3.16. [Reserved]

SECTION 3.17. [Reserved]

SECTION 3.18. [Reserved]

SECTION 3.19. [Reserved]

SECTION 3.20. Sanctions. Neither the Borrower nor any Subsidiary, nor, to the
knowledge of the Borrower or such Subsidiary, (x) any director, officer or
employee thereof or (y) any agent thereof that will act in any capacity in
connection with or benefit from this Agreement, in each case, (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to

 

67



--------------------------------------------------------------------------------

Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) is, or is fifty
percent or more owned or controlled by one or more Persons that are, the subject
of any Sanctions or (iii) has a place of business or is organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea and Syria).

SECTION 3.21. PATRIOT Act. The Borrower and each Subsidiary is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001).

SECTION 3.22. Anti-Corruption. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower or the applicable Subsidiary and in connection with
their activities for the Borrower and its Subsidiaries, their respective
directors, officers, employees and agents, are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, the UK Bribery Act 2010 and
any other applicable anti-corruption laws of a jurisdiction in which Borrower or
its Subsidiaries are doing business (collectively, “Anti-Corruption Laws”). The
Borrower has implemented and will maintain in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

ARTICLE 4

CONDITIONS

SECTION 4.01. Effective Date. This Agreement shall become effective on the first
date (the “Effective Date”) on which each of the conditions set forth below
shall have been satisfied (or waived in accordance with the provisions under
Section 9.02):

(a) The Administrative Agent shall have received (x) from the Borrower, the
Administrative Agent, each Issuing Bank and each Lender either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (y) from the Borrower, each
Guarantor and the Administrative Agent either (i) a counterpart of the Guarantee
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of the Guarantee Agreement) that such
party has signed a counterpart of the Guarantee Agreement.

 

68



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Effective Date) of (i) Gibson, Dunn & Crutcher LLP, counsel for the
Borrower, and (ii) Charles R. Monroe, Jr., Corporate Vice President, Associate
General Counsel and Secretary of Huntington Ingalls Industries, Inc., in each
case covering such matters relating to the Borrower, the Guarantors and the Loan
Documents as the Administrative Agent may reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) in the case of each Loan
Party with respect to which the certification in clause (ii)(3)(x) is being
made, a copy of the certificate or articles of incorporation, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State or other appropriate Governmental Authority of the state of
its organization, and a certificate as to the good standing or equivalent of
such Loan Party as of a recent date, from such Secretary of State or other
appropriate Governmental Authority; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(1) that (x) attached thereto is a true and complete copy of the by-laws of such
Loan Party as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in clause (2) below or (y) the
by-laws of such Loan Party, in the form previously provided to the
Administrative Agent, are in effect on the Effective Date and have been in
effect at all times since the date so previously provided, (2) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or equivalent of such Loan Party authorizing the execution, delivery
and performance of this Agreement, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (3) that (x)
the certificate or articles of incorporation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate or
articles of incorporation furnished pursuant to clause (i) above or (y) the
certificate or articles of incorporation of such Loan Party have not been
amended since the date a copy thereof was previously provided to the
Administrative Agent, and (4) as to the incumbency and specimen signature of
each officer executing this Agreement or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (x) that the conditions specified in
Sections 4.03(a) and (b) have been satisfied and (y) the current Credit Ratings.

(e) The Administrative Agent shall have received, at least 5 days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that have been requested by
the Administrative Agent and the Lenders no later than 10 days prior to the
Effective Date.

(f) The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees, expenses and other amounts due and payable on or prior to the
Effective Date, including any fees payable under the Fee Letters and, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower in
connection with this Agreement.

 

69



--------------------------------------------------------------------------------

(g) (i) The administrative agent under the Existing Credit Agreement shall have
received, for the account of each lender under the Existing Credit Agreement,
the sum of (A) the principal amount of all Revolving Loans outstanding under,
and as defined in, the Existing Credit Agreement on the Effective Date, together
with all interest accrued and unpaid as of the Effective Date, (B) all accrued
and unpaid fees owing as of the Effective Date in respect of the Revolving
Credit Commitment (as defined in the Existing Credit Agreement) of each such
lender (including commitment fees and letter of credit fees) and (C) any other
amounts owing to each such lender or the administrative agent as of the
Effective Date under the Existing Credit Agreement and (ii) all liens securing
the obligations owing to the lenders and the administrative agent under the
Existing Credit Agreement shall have been released substantially concurrently
with the effectiveness of this Agreement.

(h) The Borrower shall have delivered a Borrowing Request with respect to any
Revolving Loans requested to be issued on the Effective Date.

SECTION 4.02. Existing Credit Agreement. The Borrower and each of the Lenders
that is also a party to the Existing Credit Agreement (such Lenders comprising
the “Required Lenders” as defined in the Existing Credit Agreement) agree as
follows:

(a) The “Commitments” (as defined in the Existing Credit Agreement) shall
terminate in their entirety on the Effective Date, unless such Commitments have
earlier terminated in accordance with the terms of the Existing Credit
Agreement;

(b) Any requirement of notice of such termination of Commitments and prepayment
of loans pursuant to Sections 2.08 and 2.11 of the Existing Credit Agreement is
hereby waived; and

(c) After the Effective Date, the Borrower shall have no further obligations
under the Existing Credit Agreement, except for (i) payment obligations accrued
as of the Effective Date and not yet discharged on such date and (ii) contingent
payment obligations thereafter arising in connection under Sections 2.16, 2.18
and 9.03 thereof.

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties made by or on behalf of the Borrower and
the Restricted Subsidiaries set forth in this Agreement (other than, in the case
of any such credit extension made after the Effective Date, those
representations and warranties contained in Sections 3.04(c) and 3.06) shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent that such

 

70



--------------------------------------------------------------------------------

representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and except that any representation and warranty this is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause each of the Restricted
Subsidiaries to:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. In the
case of the Borrower, furnish to the Administrative Agent for distribution to
each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, together with a customary “management
discussion and analysis” provision;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, together with a
customary “management discussion and analysis” provision;

 

71



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly completed Compliance Certificate signed by a Financial Officer
of the Borrower (i) certifying that no Default or Event of Default has occurred
or, if such a Default or Event of Default has occurred, specifying the nature
and extent thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) [reserved];

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year;

(f) [reserved];

(g) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Borrower or the
Senior Credit Facilities, written notice of such rating change;

(h) [reserved];

(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(j) promptly following any request therefor, subject to compliance with
applicable law and any restrictions imposed by a Governmental Authority, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request (for itself or on behalf of any Lender); and

(k) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) or 5.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of any Unrestricted Subsidiaries that constitute
Significant Subsidiaries from such consolidated financial statements.

 

72



--------------------------------------------------------------------------------

Information required to be delivered pursuant to paragraphs (a), (b) or (f) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
delivered to the Administrative Agent in a format which is suitable for posting
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and the Borrower shall
endeavor to deliver or cause to be delivered to the Administrative Agent a
confirming electronic correspondence providing notice of such availability,
provided that the failure to deliver such confirming electronic correspondence
shall not constitute a default hereunder); provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery. Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. Furnish to the Administrative Agent
(for distribution to each Lender) promptly, upon a Responsible Officer of the
Borrower obtaining actual knowledge thereof, written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
whether at law or in equity by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that would
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence or reasonably expected occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect; and

(d) any other development that has resulted in, or would reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises and
Intellectual Property material to the conduct of its business, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit the
Transactions or any merger, consolidation, liquidation or dissolution permitted
under Section 6.05.

 

73



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. Pay and discharge all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claims (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except
where failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(b) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights; Maintenance of Ratings.
(a) Keep proper books of record and account in accordance with GAAP.

(b) Permit any representatives designated by the Administrative Agent (or, if
any Event of Default has occurred and is continuing, any Lender), upon
reasonable prior notice and subject to reasonable requirements of
confidentiality, including the requirements imposed by any Governmental
Authority or by contract, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested, provided that the exercise of rights under this Section shall not
unreasonably interfere with the business of the Borrower and its Subsidiaries
and the Administrative Agent and the Lenders shall give the Borrower a
reasonable opportunity to participate in any discussions with the Borrower’s
accountants.

(c) Use commercially reasonable efforts to (i) cause the Senior Credit
Facilities to be continuously rated by S&P and Moody’s and, at the Borrower’s
election, Fitch, and (ii) maintain a corporate rating from S&P, a corporate
family rating from Moody’s, and, at the Borrower’s election, an issuer default
rating from Fitch, in each case in respect of the Borrower.

SECTION 5.07. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority (including Environmental Laws) applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

74



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. Use the proceeds of the
Loans and the issuance of Letters of Credit solely for the purposes described in
Section 3.12.

SECTION 5.09. [Reserved].

SECTION 5.10. [Reserved].

SECTION 5.11. Further Assurances. Execute any and all further documents,
agreements and instruments, and take all further action that may be required
under applicable law, or that the Required Lenders or the Administrative Agent
may reasonably request, in order to effectuate the transactions contemplated by
the Loan Documents. The Borrower will cause any subsequently acquired or
organized Wholly Owned Subsidiary that is a Domestic Restricted Subsidiary and
is not (or that ceases to be) designated as an Immaterial Subsidiary to become a
Loan Party by executing the Guarantee Agreement. In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any Wholly Owned Subsidiary
that is a Domestic Restricted Subsidiary and that will not be designated as an
Immaterial Subsidiary.

SECTION 5.12. Designation of Subsidiaries. In the case of the Borrower, at any
time and from time to time in its sole discretion, designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 6.11 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (c) no Subsidiary that owns any Equity Interests of any
Restricted Subsidiary, shall be an Unrestricted Subsidiary, (d) [reserved], (e)
no Subsidiary may be designated as an Unrestricted Subsidiary if it guarantees
any Material Indebtedness of the Loan Parties (including any Senior Notes) and
(f) there shall be no Unrestricted Subsidiary (other than Titan II, Ascension
and HII Risk Management) on the Effective Date. If any Person becomes a
Restricted Subsidiary on any date after the Effective Date (including by
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary), the
Indebtedness of such Person outstanding on such date will be deemed to have been
incurred by such Person on such date for purposes of Section 6.01.

SECTION 5.13. Maintenance of Separate Existence. So long as Titan II shall
exist, do all things necessary to cause Titan II to maintain a separate
existence from the Borrower and each other Restricted Subsidiary, including,
without limitation, causing Titan II to (i) maintain proper corporate records
and books of account separate from those of the Borrower and each other
Restricted Subsidiary; (ii) hold appropriate meetings of its board of directors,
keep minutes of such meetings and of meetings of its members and observe all
other necessary organizational formalities (and any successor shall observe
similar procedures in accordance with its governing documents and applicable
law); (iii) at all times hold itself out to the public under its own name as a
legal entity separate and distinct from the Borrower and each other Restricted
Subsidiary;

 

75



--------------------------------------------------------------------------------

and (iv) refrain from (A) having any assets other than as contemplated by the
Spin-off Transaction Documents, (B) guaranteeing, becoming obligated for or
holding itself or its credit out to be responsible for or available to satisfy,
the debts or obligations of any other Person, or otherwise having any
liabilities except for the guarantees and related liabilities pursuant to the
Titan II Guarantees or liabilities for which Titan II is indemnified under the
Spin-off Transaction Documents, (C) acting with the intent to hinder, delay or
defraud any of its creditors in violation of applicable law, (D) acquiring any
securities or debt instruments of its Affiliates or any other Person, and
(E) making loans or advances, or transferring its assets, to any Person, except
(in the case of clauses (A), (B) and (E) above) for liabilities permitted under
Section 6.08(i) and de minimis assets, liabilities, advances, loans and
transfers related to the maintenance of Titan II’s existence or to the conduct
of the activities of Titan II permitted under Section 6.08(i).

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed:

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The Borrower shall not
cause or permit any of the Restricted Subsidiaries that are not Guarantors to
incur, create, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the Effective Date and, in each case, set forth in
Schedule 6.01, and any Permitted Refinancing thereof;

(b) [reserved];

(c) intercompany Indebtedness owing to the Borrower and the Restricted
Subsidiaries;

(d) [reserved];

(e) [reserved];

(f) Indebtedness under or with respect to self-insurance obligations,
performance bonds, bid bonds, completion guarantees, appeal bonds, customs
bonds, surety bonds, return of money bonds, bankers’ acceptances and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business and not in connection with Indebtedness for borrowed
money, including those incurred to secure health, safety and environmental
obligations (including with respect to workers’ compensation claims or other
types of social security benefits, environmental financial responsibility
requirements and environmental remediation programs or to secure the performance
of statutory obligations and other obligations of a like nature arising from
legal or regulatory requirements), in each case in the ordinary course of
business;

 

76



--------------------------------------------------------------------------------

(g) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person; provided that upon
the occurrence of Indebtedness with respect to reimbursement obligations
regarding worker’s compensation claims, such obligations are reimbursed in the
ordinary course of business consistent with past practice;

(h) Indebtedness in respect of the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(i) Indebtedness incurred in the ordinary course of business to finance
insurance policy premiums;

(j) Indebtedness in respect of agreements providing for indemnification,
adjustment of purchase price, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary of the Borrower;

(k) [reserved];

(l) Indebtedness in respect of those Swap Contracts incurred in the ordinary
course of business and not for speculative purposes and consistent with prudent
business practice;

(m) endorsements for collection or deposit in the ordinary course of business;

(n) Indebtedness in respect of (i) customer advances received and held in the
ordinary course of business or (ii) take-or-pay obligations contained in supply
arrangements incurred in the ordinary course of business; and

(o) other Indebtedness of Restricted Subsidiaries that are not Guarantors in an
aggregate amount that, when combined (without duplication) with the aggregate
amount of all secured obligations incurred pursuant to Section 6.02(t), shall
not exceed 10% of the Consolidated Net Tangible Assets at any time outstanding.

SECTION 6.02. Liens. The Borrower shall not, nor shall it cause or permit any of
the Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any Person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Effective Date and, in each case, set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the Effective Date and refinancings, extensions, renewals and replacements
thereof permitted hereunder;

 

77



--------------------------------------------------------------------------------

(b) [reserved];

(c) [reserved];

(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.04;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s landlords’
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days and payable or which are
being contested in compliance with Section 5.04;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) pledges (in the ordinary course of business and consistent with past
practice) and deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, other obligations of a like nature incurred in the ordinary course
of business, and other obligations permitted by Section 6.01(f), (g) or (h);

(h) encumbrances on real property that would be shown on a current and accurate
survey and zoning restrictions, easements, rights-of-way, covenants,
restrictions, agreements, reservations, riparian rights, mineral and air rights
and similar encumbrances on real property imposed by law, recorded in the
applicable land records, or arising in the ordinary course of business that do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;

(i) [reserved];

(j) judgment Liens securing judgments not constituting an Event of Default under
Article 7 or securing appeal or other surety bonds related to such judgments;

(k) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, or existing
solely with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Restricted Subsidiary of the
Borrower, in each case granted in the ordinary course of business in favor of
the bank or banks which such accounts are maintained;

 

78



--------------------------------------------------------------------------------

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, and Liens on assets on loan, consignment or lease to the Borrower
or a Restricted Subsidiary in the ordinary course of business, including UCC
financing statements related to such assets;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent of a
Permitted Acquisition or other similar investment otherwise permitted hereunder;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(p) [reserved]

(q) Liens on (i) insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under or contemplated by Section 6.01(i) and
(ii) deposits made in the ordinary course of business to secure liabilities for
premiums to insurance carriers;

(r) (i) Liens in the form of licenses, leases or subleases granted or created by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, which licenses, leases or subleases do not interfere, individually or
in the aggregate, in any material respect with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole and (ii) rights of Persons in
possession under recorded or unrecorded leases, licenses, occupancy or
concession agreements and easements entered into with the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(s) Liens attaching to decommissioning trust funds as may be required pursuant
to any requirement of law; and

(t) other Liens securing Indebtedness or other obligations in an aggregate
amount that, when combined (without duplication) with the aggregate amount of
Indebtedness incurred under Section 6.01(o), shall not exceed 10% of
Consolidated Net Tangible Assets at any time outstanding.

SECTION 6.03. Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it cause or permit any of the Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless any Capital Lease
Obligations or Liens arising in connection therewith are permitted by Sections
6.01 and 6.02, as the case may be.

 

79



--------------------------------------------------------------------------------

SECTION 6.04. [Reserved].

SECTION 6.05. Mergers and Consolidations. The Borrower shall not, nor shall it
cause or permit any of the Guarantors to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all the assets (whether now owned
or hereafter acquired) of the Borrower and the Restricted Subsidiaries taken as
a whole, or liquidate or dissolve, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (1) any Person may merge or consolidate into the
Borrower or any Guarantor in a transaction in which the Borrower or, in a merger
or consolidation to which the Borrower is not party, such Guarantor is the
surviving corporation, (2) the Borrower or any Guarantor may merge into or
consolidate with, or sell, transfer, lease or otherwise dispose of all or
substantially all the assets of the Borrower and the Restricted Subsidiaries
taken as a whole to, any Person, provided that the resulting, surviving or
transferee Person is a corporation, limited liability company or partnership
organized and validly existing under the laws of the United States of America or
any jurisdiction thereof and expressly assumes all of the obligations of the
Borrower, or of such Guarantor, as applicable, under the Loan Documents, (3) any
Guarantor may dispose of all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Guarantor and (4) any Guarantor may
liquidate (other than in connection with a merger or a consolidation which shall
be governed by the other clauses of this Section 6.05) and distribute its assets
ratably to its shareholders if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

SECTION 6.06. Restricted Payments. The Borrower shall not, nor shall it cause or
permit any of the Restricted Subsidiaries to, declare or make, or agree to
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, however, that:

(a) any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;

(b) the Borrower may make Restricted Payments so long as (i) no Event of Default
shall have occurred and be continuing or would result therefrom and (ii) the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such Restricted Payment, with the financial
covenant set forth in Section 6.11;

(c) the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(d) the Borrower and each Subsidiary of the Borrower may make Restricted
Payments for the cashless exercise of options and warrants in respect of Equity
Interests that represent a portion of the exercise price of such options; and

 

80



--------------------------------------------------------------------------------

(e) so long as no Event of Default shall have occurred or be continuing or
result therefrom, the Borrower and each Subsidiary of the Borrower may declare
and make regular dividend payments or other distributions, or other Restricted
Payments, in an aggregate amount not to exceed $300,000,000.

SECTION 6.07. [Reserved].

SECTION 6.08. Business of Titan II. Permit or cause Titan II to engage at any
time in any business or have any assets or liabilities, other than (i) its
liabilities as a guarantor under the Titan II Guarantees or liabilities for
which Titan II is indemnified under the Spin-off Transaction Documents,
(ii) liabilities reasonably incurred in connection with the maintenance of Titan
II’s corporate existence or arising from the Spin-off Transaction Documents, and
(iii) indemnities from the Borrower in support of the foregoing. For the
avoidance of doubt, it is understood and agreed that in no event shall Titan II
be merged into or consolidated with the Borrower or any other Subsidiary, other
than an Unrestricted Subsidiary formed solely for the purpose of such merger
that does not have any assets or operations (other than assets or operations
incidental to its formation); provided that after such merger such surviving
Unrestricted Subsidiary shall be deemed to be “Titan II” thereafter for purposes
of this Agreement (including without limitation, Section 5.13).

SECTION 6.09. [Reserved].

SECTION 6.10. [Reserved].

SECTION 6.11. Maximum Total Leverage Ratio. The Borrower shall not permit the
Total Leverage Ratio as of the last day of any four-quarter period set forth
below to be greater than the ratio set forth opposite such period below:

 

Period End Date    Ratio  

Period ending December 31, 2017

     4.25:1.00  

Period ending March 31, 2018

     4.25:1.00  

Period ending June 30, 2018

     4.25:1.00  

Period ending September 30, 2018

     4.25:1.00  

Period ending December 31, 2018

     4.25:1.00  

Period ending March 31, 2019 and thereafter

     4.00:1.00  

Notwithstanding the foregoing,

(a) for purposes of calculating the Total Leverage Ratio, until the earlier of
(i) the consummation of a Specified Acquisition and (ii) termination of the
acquisition agreement related to such Specified Acquisition, the Total Leverage
Ratio shall not include any Indebtedness of the Borrower or the Guarantors to
the extent that (x) such Indebtedness was incurred solely to finance such
Specified Acquisition (and any related transactions) and the proceeds of such
indebtedness are held as cash or cash equivalents in an escrow or equivalent
arrangement (pending the consummation of such Specified Acquisition) and
(y) such Indebtedness is redeemable or prepayable at no more than 101% of the
principal amount thereof (plus accrued interest) in the event that the Specified
Acquisition is not consummated; and

 

81



--------------------------------------------------------------------------------

(b) upon the Administrative Agent’s receipt of a written notice substantially in
the form of Exhibit F hereto (a “Specified Acquisition Notice”), the Total
Leverage Ratio as of the last day of any period for the four-quarter period
beginning with the period in which such Specified Acquisition is consummated
(such period in which the Specified Acquisition is consummated, the “Specified
Acquisition Consummation Period”) and continuing through the fourth consecutive
fiscal quarter ended immediately following the first day of the Specified
Acquisition Consummation Period shall not exceed 4.50:1.00 (in lieu of the ratio
set forth for such period above); provided that (i) the Borrower may deliver a
Specified Acquisition Notice no more than three times during the life of this
Agreement and (ii) after any Specified Acquisition Consummation Period, the
Borrower must have a Total Leverage Ratio of no more than 4.25:1.00 or
4.00:1.00, as applicable in accordance with the periods listed above, for at
least two consecutive fiscal quarters before the Borrower may elect to deliver a
Specified Acquisition Notice for an additional time.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or LC Disbursement
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any other Loan Document, the borrowings or issuances of Letters of Credit
hereunder or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made, deemed made or furnished;

 

82



--------------------------------------------------------------------------------

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) Sections 2.05(k)(ii),
5.02(a), 5.03 (with respect to the Borrower’s existence), 5.08, 5.12 or in
Article 6 (other than Section 6.11) or (ii) Section 6.11; provided that an Event
of Default under Section 6.11 shall not constitute an Event of Default for
purposes of any Senior Credit Facility other than a Senior Credit Facility
(Financial Covenant), unless and until the Revolving Credit Lenders (and any
other Lenders under Senior Credit Facilities (Financial Covenant)) have actually
terminated the applicable Commitments and/or declared all outstanding
obligations under the relevant Senior Credit Facility to be immediately due and
payable in accordance with this Agreement;

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable;

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (and the lapse of any applicable grace periods in respect thereof);
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary case or other proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its property or assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or other similar law now or hereafter in
effect or seeking (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) become unable, admit in writing its
inability or fail generally to pay its debts as they become due, (v) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (vi) make a general assignment for the benefit of creditors or
(vii) take any action for the purpose of effecting any of the foregoing;

 

83



--------------------------------------------------------------------------------

(j) one or more judgments for (x) the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company and
does not dispute coverage) or (y) injunctive relief which would reasonably be
expected to result in a Material Adverse Effect shall be rendered against the
Borrower, any Restricted Subsidiary or any combination thereof and the same
shall, in each case, remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, by reason of a pending
appeal or otherwise, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, has resulted in a Material Adverse Effect;

(l) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents); or

(m) a Change in Control shall occur;

then, and (x) in every such event (other than an event described in clause
(d)(ii) of this Article or an event with respect to the Borrower described in
clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or in the case of terminating the Revolving Credit
Commitments pursuant to clause (i) below, the Required Revolving Credit
Lenders), shall, and (y) in every such event described in clause (d)(ii) of this
Article, and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the holders of a majority of the
Loans and Commitments under the Senior Credit Facilities (Financial Covenant)
(or if the conditions of the proviso to such clause have been satisfied, the
Required Lenders), shall, in each case by notice to the Borrower, take any or
all of the following actions, as applicable, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law;

 

84



--------------------------------------------------------------------------------

provided that in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Nothing in this Agreement shall constitute a waiver of any rights or remedies
the Lenders may otherwise have, including setoff rights.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to negotiate, enforce or the settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and to confirm the
occurrence of the Effective Date in accordance with Section 4.01.

 

85



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Senior Credit Facilities as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor (such successor to
be approved by the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, if an Event of Default shall exist at such time, no
approval of the Borrower shall be required). If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If no successor Administrative Agent has been appointed pursuant to
the immediately preceding sentence by the 30th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent. Any such resignation by the Administrative Agent
hereunder shall also constitute, to the extent applicable, its resignation as an
Issuing Bank, in which case such resigning Administrative Agent (x) shall not be
required to issue any further

 

86



--------------------------------------------------------------------------------

Letters of Credit hereunder and (y) shall maintain all of its rights, duties and
obligations as Issuing Bank with respect to any Letters of Credit issued by it
prior to the date of such resignation. If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and appoint a successor (such successor to be approved by the Borrower,
such approval not to be unreasonably withheld or delayed; provided, however, if
an Event of Default shall exist at such time, no approval of the Borrower shall
be required). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders), then such removal shall
nonetheless become effective in accordance with such notice on such date. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and,
if applicable, as an Issuing Bank (and shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit), and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any arranger of this credit facility or any other
Lender and their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any arranger of this credit
facility or any amendment thereto or any other Lender and their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

It is agreed that the Syndication Agents and Lead Arrangers shall, in their
capacities as such, have no duties or responsibilities under this Agreement or
liability in connection with this Agreement. None of the Syndication Agents and
Lead Arrangers, in their capacities as such, has or is deemed to have any
fiduciary relationship with any Lender.

 

87



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Huntington Ingalls Industries, Inc., 4101
Washington Avenue, Newport News, Virginia 23607, Attention of D. R. Wyatt
(Telecopy No. (757) 688-6449);

(ii) if to the Administrative Agent to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, 3/Ops2, Newark, Delaware 19713, Attention of Nicole Reilly
(E-mail: nicole.c.reilly@jpmorgan.com; Tel: (302) 634-1890), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Robert Kellas (E-mail: Robert.Kellas@jpmorgan.com);

(iii) if to JPMCB (x) for Standby Letters of Credit other than Direct Pay
Letters of Credit and Commercial Letters of Credit, to JPMorgan Chase Bank,
N.A., 10420 Highland Manor Drive, Tampa, Florida 33610 (E-mail:
gts.ib.standby@jpmchase.com; Tel: 800-364-1969; Fax: 856-294-5267) and (y) for
Direct Pay Letters of Credit, to JPMorgan Chase Bank, N.A., Global Trade –
Banking Operations, 131 South Dearborn Street, 5th Floor, Chicago, Illinois
60603-5506 (E-mail: DPLOC.STBY.Issuance@jpmchase.com); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

88



--------------------------------------------------------------------------------

(d) Each Lender is responsible for providing prompt notice to the Administrative
Agent of any changes to the information set forth in its Administrative
Questionnaire.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document (other than any LC
Continuing Agreement) nor any provision hereof or thereof may be waived, amended
or modified except (i) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrower and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders and (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
any LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.19(b), 2.19(c) or any other
provision of the Loan Documents in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders”, “Required Revolving Credit Lenders”, or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender that
would be counted in such definition or provision, (vi) release all or
substantially all of the value of the Guarantees provided by the Guarantors
without the written consent of each Lender, (vii) [reserved], (viii) change any
of the provisions in Section 9.04(b) in such a way that imposes greater
restrictions on a Lender’s ability to assign all or a portion of its rights and
obligations under this Agreement without the written consent of each Lender
adversely

 

89



--------------------------------------------------------------------------------

affected thereby, (ix) [reserved], (x) amend, modify, supplement or waive any
condition precedent to any Revolving Loan set forth in Section 4.03, or any
component definition thereof, without the written consent of the Required
Revolving Credit Lenders or (xi) change Section 6.11 or any component definition
thereof without the written consent of the holders of a majority of the Loans
and Commitments under the Senior Credit Facilities (Financial Covenant);
provided further that any such agreement described in the foregoing clauses (v),
(x) or (xi) shall require the consent of only such Lenders as are specified
therein, and not of Required Lenders; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.02(c) being
referred to as a “Non-Consenting Lender”), then, at the Borrower’s request, any
assignee identified by the Borrower (with the consent of such assignee) that is
a Lender, an Affiliate of a Lender, an Approved Fund or otherwise reasonably
acceptable to the Administrative Agent (and that is not a Non-Consenting Lender)
shall have the right, after consultation of the Borrower with the Administrative
Agent (and with the consent of the Administrative Agent to the extent such
assignment would require its consent under Section 9.04(b)(i)), to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall,
upon the Borrower’s request, sell and assign to such assignee, at no expense to
such Non-Consenting Lender (including with respect to any processing and
recordation fees that may be applicable pursuant to Section 9.04(b)(ii)), all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of such Proposed Change, for an amount equal to
the principal balance of all Loans (and funded participations in unreimbursed LC
Disbursements) held by such Non-Consenting Lender and all accrued interest,
accrued fees and other amounts with respect thereto through the date of sale
(including amounts under Sections 2.16, 2.17 and 2.18), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 9.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).

(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, upon prior notice to the Lenders, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency, in each case and
the same is not objected to in writing by the Required Lenders within five
Business Days following the receipt of notice thereof.

 

90



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, at any time and from time
to time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may (1) with the consent of each directly and adversely affected
Lender under the Revolving Credit Facility (or other applicable Class), but
without the consent of any other Lender or the Required Lenders, to extend the
final expiration date of such Lender’s Revolving Credit Commitment (or
Commitment in respect of such other Class) and to provide for different interest
rates and fees and voluntary prepayments for the Lender providing such extended
Revolving Credit Commitment (or such extended other Commitment), (2) with the
consent of each directly and adversely affected Lender under any Class, but
without the consent of any other Lender or Required Lenders, to extend the
maturity date for such Class and to provide for different interest rates and
fees and voluntary prepayments for the Lender providing such extended maturity
date (in each case of clauses (1) and (2), so long as an offer to extend the
final expiration or maturity date of the applicable Class is made to all
applicable Lenders participating in such Class on a pro rata basis pursuant to
procedures reasonably satisfactory to the Administrative Agent; provided that no
Lender shall be required to participate) and (3) with the consent of each
directly and adversely affected Lender under any Class (but no other Lender) to
provide for a “re-pricing” amendment which reduces the interest rate accruing in
respect of the Loans of such Class held by such Lenders. In connection with any
such extension or amendment, the Borrower and each accepting Lender shall
execute and deliver to the Administrative Agent such agreements and other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance and the terms and conditions thereof (which agreements and other
documentation shall constitute a “Loan Document”), and this Agreement and the
other Loan Documents shall be amended in a writing (which may be executed and
delivered by the Borrower and the Administrative Agent and shall be effective
only with respect to the applicable Loans and Commitments of Lenders that shall
have accepted the relevant extension or amendment) to the extent necessary or
appropriate, in the judgment of the Administrative Agent and the Borrower, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable extension or amendment (including the addition of such modified Loans
and/or Commitments as a separate “Class” hereunder).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and the Lead Arrangers and each Issuing Bank, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP and any
other special or local counsel for the Administrative Agent as may have been
retained by the Administrative Agent after consultation with the Borrower, in
connection with the arrangement and syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement (including expenses incurred in connection with due diligence) or
any amendments, modifications or waivers of the provisions hereof (in each case
whether or not the Transactions are consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights under or in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

91



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Lead Arrangers,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release or threatened release of Hazardous Materials at, under, on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Affiliates, officers,
directors or employees. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages from any non-Tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or an Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative
Agent, or the applicable Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the applicable Issuing Bank in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the aggregate Revolving Total Exposure, outstanding Term
Loans and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

 

92



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall have liability for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof (other than in respect of such damages incurred or paid
by an Indemnitee to a third party).

(e) All amounts due under this Section shall be payable promptly/not later than
10 days after written demand therefor, together with reasonable detail and
supporting documentation.

(f) The provisions of this Section 9.03 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or any Issuing Bank.

SECTION 9.04. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(but only to the extent expressly provided for in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

93



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) any Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

(E) no assignment shall be permitted to (x) the Borrower or any of its
Subsidiaries or Affiliates without the approval of the Required Lenders or (y) a
natural person.

 

94



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, any Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent and, if required, the
Borrower shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(d), 2.05(e), 2.06(b), 2.19(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and the LC Disbursements owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the

 

95



--------------------------------------------------------------------------------

other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. A Participant shall
be entitled to the benefit of the cost protection provisions contained in
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.20 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.16 or
2.18, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.20(b) with
respect to any Participant. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

96



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. All covenants, agreements, representations and warranties made by the
Borrower and the Loan Parties herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Loan Documents and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or LC Disbursement
or any fee or any other amount payable under this Agreement or any Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 9.03 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
any Issuing Bank, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Borrower and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, PDF or other electronic
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

97



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower, any
other Loan Party or any other Domestic Subsidiary that is a Restricted
Subsidiary against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the Loan Documents (except, as to any other Loan
Document, as expressly set forth therein) shall be construed in accordance with
and governed by the law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

98



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, each
Issuing Bank and the Lenders (each, a “Recipient”) acknowledges that the
Borrower considers the Information (as defined below) to include confidential,
sensitive or proprietary information and agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (i) to such
Recipient’s and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (collectively, such
Recipient’s “Representatives”) (provided that such Representatives shall be
informed by such Recipient of the confidential nature of such information prior
to the disclosure and shall be directed to treat such information in accordance
with the terms hereof, and each Recipient hereby agrees to be, and shall be,
responsible for any breach of the confidentiality provisions of this
Section 9.12 by its Representatives), (ii) to the extent requested in any legal,
judicial, administrative proceeding or other compulsory process (including for
purposes of establishing a “due diligence” defense in connection with such
proceeding or process) or as required by applicable law or regulations, or upon
the request or demand of any regulatory authority having jurisdiction over such
Recipient or its affiliates (provided that, to the extent not prohibited by law
or legal process, the disclosing Recipient will notify the Borrower as soon as
practical in the event of any such disclosure pursuant to this clause (ii)
(other than any disclosure made in the course of any examination conducted by a
bank regulatory authority or by any self-regulatory authorities, such as the
National Association of Insurance Commissioners)), (iii) to any other party to
this Agreement, (iv) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder, (v) subject to a
Confidentiality Agreement executed (including in the form of a binding
electronic “click-through” agreement) in favor of the Borrower, to (A) any
assignee of or

 

99



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) designated by the Loan Parties to any swap or
derivative transaction relating to the Borrower and its obligations, (vi) with
the written consent of the Borrower acting through a Financial Officer or
(vii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower, its Subsidiaries or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS (AND IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (A) ABOVE).

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW(AND IN ACCORDANCE WITH THE PROVISIONS
OF CLAUSE (A) ABOVE).

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

100



--------------------------------------------------------------------------------

SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.16. [Reserved].

SECTION 9.17. Guaranty Release. Each Lender irrevocably authorizes the
Administrative Agent to release any Guarantor from its obligations under the
Guarantee Agreement if such Person (x) ceases to be a Wholly Owned Domestic
Restricted Subsidiary as a result of a transaction permitted hereunder or (y) is
validly designated as an Immaterial Subsidiary.

In each case as specified in this Section 9.17, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guarantee Agreement, in each case in accordance
with the terms of the Loan Documents and this

 

101



--------------------------------------------------------------------------------

Section 9.17. In each case as specified in this Section 9.17, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.17.

SECTION 9.18. Security Clearance. The Lenders, the Administrative Agent and the
Issuing Banks acknowledge that the Loan Parties and their Subsidiaries perform
classified contracts funded by or for the benefit of the United States Federal
government and, accordingly, neither the Loan Parties nor their Subsidiaries
will release, disclose or otherwise make available to any Lender, the
Administrative Agent or any Issuing Bank any classified information or nuclear
material in violation of any requirement of law, including laws restricting
release of such information or material to any parties not in possession of a
valid security clearance and authorized by the appropriate agency of the United
States Federal government to receive such information or material. The Lenders,
the Administrative Agent and the Issuing Banks acknowledge that in connection
with any exercise of a right or remedy the United States Federal government may
remove classified information or government-issued property prior to any
remedial action which would give the Lenders, the Administrative Agent or the
Issuing Banks access to or control over such classified information or
government-issued property. The Lenders, the Administrative Agent and the
Issuing Banks acknowledge that any exercise of rights or remedies under the Loan
Documents or applicable laws may be subject to the federal National Industrial
Security Program Operating Manual (“NISPOM”), including, without limitation, the
rules governing Foreign Ownership Control or Influence (as defined therein).
Notwithstanding any notice requirements or other obligations of the Loan Parties
under this Agreement, none of the Loan Parties or their Subsidiaries shall be
required to furnish any classified or other confidential information to the
extent that furnishing such information would not be permitted under applicable
requirements of law (including, without limitation, the National Industrial
Security Program established by Executive Order 12829 for the protection of
information classified under, inter alia, the Atomic Energy Act of 1954 and the
procedures set forth in NISPOM and the Department of Energy security
regulations, including, without limitation, the foreign ownership, control or
influence regulations under 48 CFR 904.70003, et seq.). Nothing in this
Section 9.18 shall relieve the Loan Parties and their Subsidiaries of the
obligation pursuant to Section 5.02 to furnish to the Administrative Agent
written notice of any actual knowledge of the Borrower of any development in
connection with any classified contract that may have a material adverse effect
on the value of such contract to a Loan Party or Subsidiary, including but not
limited to notice of cancellation received by the Loan Parties or their
Subsidiaries or allegation of default with respect to such contract to the
extent compliance with such specific notice obligations is not prohibited by
applicable law or regulation.

SECTION 9.19. No Fiduciary Relationship. Each of the Loan Parties hereby
acknowledges that none of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Administrative Agent, the Lead Arrangers, the Lenders,
and the Issuing Banks or any of their Affiliates, on the one hand, and the Loan
Parties, on the other hand, in connection herewith is solely that of debtor and
creditor.

 

102



--------------------------------------------------------------------------------

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[The remainder of this page has been left blank intentionally]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HUNTINGTON INGALLS INDUSTRIES, INC. By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, as Lender and Issuing Bank By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Lender and Issuing Bank By:  

 

  Name:   Title: MIZUHO BANK, LTD., as Lender and Issuing Bank By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender and Issuing Bank By:  

 

  Name:   Title: THE BANK OF NOVA SCOTIA, as Lender and Issuing Bank By:  

 

  Name:   Title: US BANK NATIONAL ASSOCIATION, as Lender and Issuing Bank By:  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and Issuing
Bank By:  

 

  Name:   Title: [OTHER LENDERS] By:  

 

  Name:   Title:

 

2